Exhibit 10.1

 

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

 

By and Among

 

LBW HOLDINGS, INC.,

 

LBW ACQUISITION, INC.

 

and

 

SCHOOL SPECIALTY, INC.

 

Dated as of May 31, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I THE MERGER

   2

1.01

  

The Merger

   2

1.02

  

Closing

   2

1.03

  

Effective Time

   2

1.04

  

Effect of the Merger; Further Actions

   2

1.05

  

Articles of Incorporation; Bylaws

   2

1.06

  

Directors and Officers

   3

ARTICLE II CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES

   3

2.01

  

Conversion of Securities

   3

2.02

  

Exchange of Certificates

   4

2.03

  

Stock Transfer Books

   6

2.04

  

Company Stock Options

   6

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   7

3.01

  

Organization and Qualification

   7

3.02

  

Authority to Execute and Perform Agreement

   8

3.03

  

Capitalization and Title to Shares

   8

3.04

  

Subsidiaries

   10

3.05

  

No Conflict; Required Filings and Consents

   11

3.06

  

Compliance with Laws

   12

3.07

  

Company SEC Reports

   13

3.08

  

Financial Statements; Debt

   14

3.09

  

Absence of Undisclosed Liabilities

   15

3.10

  

Absence of Adverse Changes

   15

3.11

  

Actions and Proceedings

   16

3.12

  

Employee Benefit Plans

   16

3.13

  

Tax Matters

   19

3.14

  

Employee Relations

   20

3.15

  

Property and Assets

   21

3.16

  

Intellectual Property

   22

 



--------------------------------------------------------------------------------

3.17

  

Environmental and Safety Laws

   24

3.18

  

Material Contracts

   25

3.19

  

Insurance

   27

3.20

  

Board Approvals

   27

3.21

  

Interested Party Transactions

   28

3.22

  

Financial Advisor; Transaction Fees

   28

3.23

  

Commercial Relationships

   28

3.24

  

Banking Facilities

   29

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB

   29

4.01

  

Organization and Qualification; Subsidiaries

   29

4.02

  

Authority Relative to this Agreement

   29

4.03

  

No Conflict; Required Filings and Consents

   29

4.04

  

Brokers

   30

4.05

  

Financing

   30

4.06

  

Absence of Litigation

   31

4.07

  

Operations of Buyer and Merger Sub

   31

4.08

  

Ownership of Company Common Stock

   31

ARTICLE V COVENANTS AND AGREEMENTS

   32

5.01

  

Conduct of Business

   32

5.02

  

Corporate Examinations and Investigations

   36

5.03

  

Further Action; Consents; Filings

   36

5.04

  

Preparation of Proxy Statement; Shareholders Meeting

   37

5.05

  

Public Announcements

   39

5.06

  

No Solicitation

   40

5.07

  

Notification of Certain Matters

   43

5.08

  

Employee Matters

   43

5.09

  

Indemnification

   44

5.10

  

Certain Actions and Proceedings

   45

5.11

  

Financing

   46

5.12

  

Solvency Letter

   47

5.13

  

Resignations

   47

5.14

  

Financial Information

   48

 



--------------------------------------------------------------------------------

ARTICLE VI CONDITIONS PRECEDENT TO THE OBLIGATIONS OF EACH PARTY TO CONSUMMATE
THE MERGER    48

6.01

  

Shareholder Approval

   48

6.02

  

Absence of Order

   48

6.03

  

Regulatory Approvals

   48

6.04

  

HSR Act

   48

6.05

  

Solvency Letter

   49 ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER AND MERGER
SUB TO CONSUMMATE THE MERGER    49

7.01

  

Representations, Warranties and Covenants

   49

7.02

  

Financing

   50

7.03

  

Pending Litigation

   50 ARTICLE VIII CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO
CONSUMMATE THE MERGER    50

8.01

  

Representations, Warranties and Covenants

   50

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

   51

9.01

  

Termination

   51

9.02

  

Effect of Termination

   52

9.03

  

Fees and Expenses

   52

ARTICLE X MISCELLANEOUS

   55

10.01

  

No Survival

   55

10.02

  

Notices

   55

10.03

  

Entire Agreement

   56

10.04

  

Governing Law

   57

10.05

  

Binding Effect; No Assignment; No Third-Party Beneficiaries

   57

10.06

  

Amendments and Waivers

   57

10.07

  

Schedules; Listed Documents, etc.

   57

10.08

  

Construction

   58

10.09

  

Certain Definitions

   58

10.10

  

Section Headings

   59

10.11

  

Counterparts

   59

10.12

  

Severability

   59

10.13

  

Jurisdiction; Venue; Service of Process

   59

10.14

  

Specific Performance

   60

10.15

  

Waiver of Jury Trial

   60

 



--------------------------------------------------------------------------------

EXHIBIT

 

Exhibit A    Surviving Corporation Articles of Incorporation

 



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Defined Terms

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Action

   Section 10.09(a)

Acquisition Proposal

   Section 5.06(e)

Affiliate

   Section 10.09(b)

Agreement

   Preamble

Assets

   Section 3.15

Business

   Section 3.16(b)

Buyer

   Preamble

Buyer Disclosure Schedule

   Article IV

Buyer Material Adverse Effect

   Section 4.01

Certificate of Merger

   Section 1.03

Certificates

   Section 2.02(b)

Change of Recommendation

   Section 5.06(c)

Closing

   Section 1.02

Closing Date

   Section 1.02

Code

   Section 3.12(a)

Commitment Letters

   Section 4.05

Company

   Preamble

Company 10-K

   Section 3.07(a)

Company 10-Qs

   Section 3.08(a)

Company Balance Sheet

   Section 3.09

Company Board

   Preamble

Company Board Recommendation

   Section 3.20(a)

Company Common Stock

   Preamble

Company Disclosure Schedule

   Article III

Company Material Adverse Effect

   Section 3.01(a)

Company Options

   Section 2.04(a)

Company Preferred Stock

   Section 3.03(d)

Company SEC Reports

   Section 3.07(a)

Company Shareholders’ Meeting

   Section 5.04(b)

Company Stock Option Plans

   Section 2.04(a)

Company Technology

   Section 3.16(h)

Confidentiality Agreement

   Section 5.06(a)

Consent

   Section 3.05(b)

Contract

   Section 3.05(a)

control

   Section 10.09(c)

Convertible Notes

   Section 3.03(c)

Credit Agreement

   Section 3.08(b)

Damages

   Section 7.01

Debt Commitment Letter

   Section 4.05

Debt Financing

   Section 4.05

DGCL

   Section 1.01

DOJ

   Section 5.03(b)

Effective Time

   Section 1.03

 



--------------------------------------------------------------------------------

Defined Terms

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Employee

   Section 5.08

Employee Plan

   Section 10.09(d)

Encumbrance

   Section 10.09(e)

Environmental Laws

   Section 3.17(b)

Equity Commitment Letter

   Section 4.05

Equity Financing

   Section 4.05

ERISA

   Section 10.09(f)

ERISA Affiliate

   Section 3.12(c)

Expenses

   Section 9.03(a)

Exchange Act

   Section 3.06(c)(i)

Exchange Fund

   Section 2.02(a)

FASB

   Section 5.01(b)(xii)

Financing

   Section 4.05

Foreign Benefit Plan

   Section 3.12(j)

FTC

   Section 5.03(b)

GAAP

   Section 3.08(a)

Governmental Authority

   Section 2.02(d)

Hazardous Substance

   Section 3.17(a)

HSR Act

   Section 3.05(b)

Indemnified Parties

   Section 5.09(a)

Intellectual Property

   Section 3.16(h)

internal controls

   Section 3.06(c)(ii)

IRS

   Section 3.12(a)

Judgment

   Section 3.05(a)

knowledge of the Buyer

   Section 10.09(g)

knowledge of the Company

   Section 10.09(h)

Laws

   Section 1.05

Lender

   Section 4.05

Licenses

   Section 3.16(d)

Material Contract

   Section 3.18(b)

Merger

   Preamble

Merger Consideration

   Section 2.01(a)

Merger Sub

   Preamble

Notice of Superior Proposal

   Section 5.06(c)

Option Amount

   Section 2.04(a)

Other Filings

   Section 5.04(a)

Ordinary Course Contracts

   Section 10.09(i)

Outside Date

   Section 9.01(b)

Paying Agent

   Section 2.02(a)

PCBs

   Section 3.17(a)

Pension Plan

   Section 10.09(d)

Permits

   Section 3.06(a)

Person

   Section 10.09(j)

Proxy Statement

   Section 3.05(b)

Real Property

   Section 3.15

Representatives

   Section 5.06(a)

 



--------------------------------------------------------------------------------

Defined Terms

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Sarbanes-Oxley Act

   Section 3.06(c)(i)

Scheduled Options

   Section 2.04(a)

SEC

   Section 3.05(b)

SEC Documents

   Section 3.07(a)

Section 409A

   Section 3.12(i)

Securities Act

   Section 3.07(a)

Share(s)

   Section 2.01(a)

Solvency Letter

   Section 5.12

Special Committee

   Preamble

Subsidiary

   Section 3.04(a)

Substitute Options

   Section 2.04(a)

Superior Proposal

   Section 5.06(f)

Surviving Corporation

   Section 1.01

Surviving Corporation Welfare Benefit Plan

   Section 5.08

Takeover Transaction

   Section 9.03(b)

Tax Return(s)

   Section 3.13(a)

Tax(es)

   Section 3.13(a)

Technology

   Section 3.16(h)

Termination Expenses

   Section 9.03(i)

Termination Fee

   Section 9.03(h)

Trademarks

   Section 3.16(h)

Transactions

   Preamble

Triggering Event

   Section 9.01

WBCL

   Section 1.01

Welfare Plan

   Section 10.09(d)

 



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER, dated as of May 31, 2005 (this “Agreement”), by
and among LBW Holdings, Inc., a Delaware corporation (“Buyer”), LBW Acquisition,
Inc., a Delaware corporation and a wholly owned subsidiary of Buyer (“Merger
Sub”), and School Specialty, Inc., a Wisconsin corporation (the “Company”).

 

WHEREAS, a special committee of the Board of Directors of the Company (the
“Company Board”) consisting solely of disinterested directors (the “Special
Committee”), subject to the terms and conditions set forth herein, has
unanimously (i) determined that (A) the merger (the “Merger”) of Merger Sub with
and into the Company, in which the Company would become a wholly owned
subsidiary of Buyer, is advisable and in the best interests of the Company and
its public shareholders, and (B) the cash consideration to be received for
outstanding shares of common stock, par value $0.001 per share, of the Company
(“Company Common Stock”) in the Merger is fair to the shareholders of the
Company who will receive the Merger Consideration (other than Buyer and Merger
Sub); (ii) recommended that the Company Board approve and adopt this Agreement,
the Merger and the other transactions contemplated hereby (collectively, the
“Transactions”); and (iii) recommended approval and adoption by the shareholders
of the Company of this Agreement and the Transactions;

 

WHEREAS, the Company Board, subject to the terms and conditions set forth
herein, has unanimously (i) determined that (A) the Merger is advisable and in
the best interests of the Company and its public shareholders, and (B) the cash
consideration to be received for outstanding shares of Company Common Stock in
the Merger is fair to the shareholders of the Company who will receive the
Merger Consideration (other than Buyer and Merger Sub); (ii) approved and
adopted this Agreement and the Transactions; and (iii) recommended approval and
adoption by the shareholders of the Company of this Agreement and the
Transactions;

 

WHEREAS, the respective Boards of Directors of Buyer and Merger Sub have
unanimously approved this Agreement and the Transactions;

 

WHEREAS, Buyer, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger; and

 

WHEREAS, upon consummation of the Merger, each issued and outstanding share of
Company Common Stock will be converted into the right to receive $49 per share
in cash, upon the terms and subject to the conditions of this Agreement.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Buyer,
Merger Sub and the Company hereby agree as follows:

 

ARTICLE I

THE MERGER

 

1.01 The Merger. Upon the terms and subject to the conditions set forth in
Articles VI, VII and VIII, and in accordance with the General Corporation Law of
the State of Delaware (the “DGCL”) and the Wisconsin Business Corporation Law
(the “WBCL”), at the Effective Time, Merger Sub shall be merged with and into
the Company. At the Effective Time (as defined below), the separate corporate
existence of Merger Sub shall cease and the Company shall continue as the
surviving corporation of the Merger (the “Surviving Corporation”).

 

1.02 Closing. Unless this Agreement shall have been terminated in accordance
with Section 9.01, the closing of the Merger (the “Closing”) will take place at
10:00 a.m., New York time, on the date following the satisfaction or waiver of
the conditions set forth in Articles VI, VII and VIII (other than those that by
their terms are to be satisfied or waived at the Closing), or such later date
that shall be no less than thirty (30) days (or such shorter period of time
Buyer may determine) following both the delivery by the Company to Buyer of the
audited financial statements for fiscal year ended April 2005 and the SAS 100
review on the Company’s quarter ended July 30, 2005, at the offices of Ropes &
Gray LLP, 45 Rockefeller Plaza, New York, New York, unless another time, date
and/or place is agreed to in writing by Buyer and the Company (the date on which
the Closing occurs, the “Closing Date”).

 

1.03 Effective Time. Upon the terms and subject to the conditions set forth in
this Agreement, on the Closing Date, the parties hereto shall (a) file articles
of merger or a certificate of merger, as applicable (each a “Certificate of
Merger”) in such form as is required by, and executed and acknowledged in
accordance with, the relevant provisions of the DGCL and WBCL, and (b) make all
other filings or recordings required under the DGCL and WBCL to effect the
Merger. The Merger shall become effective at such date and time as each
Certificate of Merger is duly filed in accordance with Section 180.1105 of WBCL
and Section 252 of DGCL or at such subsequent date and time as Buyer and the
Company shall agree and specify in the Certificate of Merger. The date and time
at which the Merger becomes effective is referred to in this Agreement as the
“Effective Time”.

 

1.04 Effect of the Merger; Further Actions. At the Effective Time, the effect of
the Merger shall be as provided in Section 259 of the DGCL and Section 180.1106
of the WBCL. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time all the property, rights, privileges, powers and
franchises of the Company and Merger Sub shall be vested in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation. If
at any time after the Effective Time any further action is necessary to vest in
the Surviving Corporation the title to all property or rights of Merger Sub or
the Company, the authorized officers and directors of the Surviving Corporation
are fully authorized in the name of Merger Sub or the Company, as the case may
be, to take, and shall take, any and all such lawful action.

 

1.05 Articles of Incorporation; Bylaws. The Certificate of Merger shall provide
that, at the Effective Time, the Articles of Incorporation of the Surviving
Corporation shall be amended and restated at the Effective Time to read in the
form of Exhibit A, and as so amended, such Articles of Incorporation shall be
the Articles of Incorporation of the Surviving Corporation until

 

2



--------------------------------------------------------------------------------

thereafter changed or amended as provided therein or by applicable laws,
statutes, regulations, rules, ordinances and judgments, decrees, orders, writs
and injunctions, of any court or Governmental Authority (collectively, “Laws”).
At the Effective Time, the Bylaws of Merger Sub, as in effect immediately prior
to the Effective Time, shall be the Bylaws of the Surviving Corporation until
thereafter amended as provided by Law, the Articles of Incorporation of the
Surviving Corporation and such Bylaws.

 

1.06 Directors and Officers. The directors of Merger Sub immediately prior to
the Effective Time shall be the initial directors of the Surviving Corporation,
each to hold office in accordance with the Articles of Incorporation and Bylaws
of the Surviving Corporation, and the officers of Merger Sub immediately prior
to the Effective Time shall be the initial officers of the Surviving
Corporation, in each case until their respective successors are duly elected or
appointed and qualified or until the earlier of their death, resignation or
removal.

 

ARTICLE II

CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES

 

2.01 Conversion of Securities. At the Effective Time, by virtue of the Merger
and without any action on the part of Merger Sub, the Company or the holders of
any of the following securities:

 

(a) Conversion of Company Common Stock. Each share of Company Common Stock (all
issued and outstanding shares of Company Common Stock being hereinafter
collectively referred to as the “Shares”, each a “Share”) issued and outstanding
immediately prior to the Effective Time (other than any Shares to be canceled
pursuant to Section 2.01(b)) shall be canceled and shall be converted
automatically into the right to receive $49 in cash, without interest (the
“Merger Consideration”), payable upon surrender in the manner provided in
Section 2.02, of the certificate that formerly evidenced such Share.

 

(b) Cancellation of Treasury Stock and Buyer and Merger Sub-Owned Stock. Each
Share held in the treasury of the Company, each Share owned by any direct or
indirect subsidiary of the Company and each Share owned by Buyer, Merger Sub or
any direct or indirect subsidiary of Merger Sub immediately prior to the
Effective Time shall automatically be canceled without any conversion thereof
and no payment or distribution shall be made with respect thereto.

 

(c) Capital Stock of Merger Sub. Each share of common stock, par value $.01 per
share, of Merger Sub issued and outstanding immediately prior to the Effective
Time shall be converted into and become one validly issued, fully paid and
nonassessable share of common stock, par value $.01 per share, of the Surviving
Corporation. Following the Effective Time, each certificate evidencing ownership
of shares of Merger Sub common stock shall evidence ownership of such shares of
the Surviving Corporation.

 

(d) Adjustments. If, between the date of this Agreement and the Effective Time,
there is a reclassification, recapitalization, stock split, stock dividend,
subdivision, combination or exchange of shares with respect to, or rights issued
in respect of, the

 

3



--------------------------------------------------------------------------------

Shares, the Merger Consideration shall be adjusted accordingly, without
duplication, to provide the holders of Shares the same economic effect as
contemplated by this Agreement prior to such event.

 

2.02 Exchange of Certificates.

 

(a) Paying Agent. Prior to the Effective Time, Buyer shall (i) appoint a bank or
trust company reasonably acceptable to the Company (the “Paying Agent”), and
(ii) enter into a paying agent agreement, in form and substance reasonably
acceptable to the Company, with such Paying Agent for the payment of the Merger
Consideration in accordance with this Article II. At the Effective Time, Buyer
shall deposit, or cause the Surviving Corporation to deposit, with the Paying
Agent, for the benefit of the holders of Shares, cash in an amount sufficient to
pay the aggregate Merger Consideration required to be paid pursuant to Section
2.01(a) (such cash being hereinafter referred to as the “Exchange Fund”). The
Exchange Fund shall not be used for any other purpose. The Exchange Fund shall
be invested by the Paying Agent as directed by Buyer; provided, however, that
such investments shall be in obligations of or guaranteed by the United States
of America or any agency or instrumentality thereof and backed by the full faith
and credit of the United States of America, in commercial paper obligations
rated A-1 or P-1 or better by Moody’s Investors Service, Inc. or Standard &
Poor’s Corporation, respectively, or in certificates of deposit, bank repurchase
agreements or banker’s acceptances of commercial banks with capital exceeding $1
billion (based on the most recent financial statements of such bank which are
then publicly available). Any net profit resulting from, or interest or income
produced by, such investments shall be payable to the Surviving Corporation.

 

(b) Exchange Procedures. As promptly as practicable after the Effective Time,
Buyer shall cause the Paying Agent to mail to each Person who was, at the
Effective Time, a holder of record of Shares entitled to receive the Merger
Consideration pursuant to Section 2.01(a): (i) a letter of transmittal (which
shall be in customary form and shall specify that delivery shall be effected,
and risk of loss and title to the certificates evidencing such Shares (the
“Certificates”) shall pass, only upon proper delivery of the Certificates to the
Paying Agent) and (ii) instructions for use in effecting the surrender of the
Certificates in exchange for the Merger Consideration. Upon surrender to the
Paying Agent of a Certificate for cancellation, together with such letter of
transmittal, duly completed and validly executed in accordance with the
instructions thereto, and such other documents as may be required pursuant to
such instructions, the holder of such Certificate shall be entitled to receive
in exchange therefor the amount of cash that such holder has the right to
receive in respect of the Shares formerly represented by such Certificate
pursuant to Section 2.01(a), and the Certificate so surrendered shall forthwith
be cancelled. In the event of a transfer of ownership of Shares that is not
registered in the transfer records of the Company, payment of the Merger
Consideration may be made to a Person other than the Person in whose name the
Certificate so surrendered is registered if the Certificate representing such
Shares shall be properly endorsed or otherwise be in proper form for transfer
and the Person requesting such payment shall pay any transfer or other Taxes
required by reason of the payment of the Merger Consideration to a Person other
than the registered holder of such Certificate or

 

4



--------------------------------------------------------------------------------

establish to the reasonable satisfaction of Buyer that such Tax has been paid or
is not applicable. Until surrendered as contemplated by this Section 2.02, each
Certificate shall be deemed at all times after the Effective Time to represent
only the right to receive upon such surrender the Merger Consideration to which
the holder of such Certificate is entitled pursuant to this Article II. No
interest shall be paid or will accrue on any cash payable to holders of
Certificates pursuant to the provisions of this Article II.

 

(c) No Further Rights. From and after the Effective Time, holders of
Certificates shall cease to have any rights as shareholders of the Company,
except as provided herein or by Law.

 

(d) Termination of Exchange Fund. Any portion of the Exchange Fund that remains
undistributed to the holders of Shares for nine months after the Effective Time
shall be delivered to the Surviving Corporation, upon demand, and any holders of
Shares who have not theretofore complied with this Article II shall thereafter
look only to the Surviving Corporation for, and the Surviving Corporation shall
remain liable for, payment of their claim for the Merger Consideration. Any
portion of the Exchange Fund remaining unclaimed by holders of Shares as of a
date which is immediately prior to such time as such amounts would otherwise
escheat to or become property of any United States federal, state or local or
any foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body
(each a “Governmental Authority”) shall, to the extent permitted by applicable
Law, become the property of the Surviving Corporation free and clear of any
claims or interest of any Person previously entitled thereto.

 

(e) No Liability. None of the Paying Agent, the Company, Buyer, Merger Sub or
the Surviving Corporation shall be liable to any holder of Shares for any such
Shares (or dividends or distributions with respect thereto), or cash delivered
to a public official pursuant to any abandoned property, escheat or similar Law.

 

(f) Withholding Rights. Each of the Paying Agent, the Surviving Corporation and
Buyer shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of Shares such amounts as it is
required to deduct and withhold with respect to such payment under all
applicable Tax Laws and pay such withholding amount over to the appropriate
taxing authority. To the extent that amounts are so properly withheld by the
Paying Agent, the Surviving Corporation or Buyer, as the case may be, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the holder of the Shares in respect of which such deduction and
withholding was made by the Paying Agent, the Surviving Corporation or Buyer, as
the case may be.

 

(g) Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed and, if required by the
Surviving Corporation, the posting by such Person of a bond, in such reasonable
amount as the Surviving

 

5



--------------------------------------------------------------------------------

Corporation may direct, as indemnity against any claim that may be made against
it with respect to such Certificate, the Paying Agent shall pay in respect of
such lost, stolen or destroyed Certificate the Merger Consideration to which the
holder thereof is entitled pursuant to Section 2.01(a).

 

2.03 Stock Transfer Books. At the Effective Time, the stock transfer books of
the Company shall be closed and there shall be no further registration of
transfers of Shares thereafter on the records of the Company. From and after the
Effective Time, the holders of Certificates representing Shares outstanding
immediately prior to the Effective Time shall cease to have any rights with
respect to such Shares, except as otherwise provided in this Agreement or by
Law. On or after the Effective Time, any Certificates presented to the Paying
Agent or the Surviving Corporation for any reason shall be canceled against
delivery of the Merger Consideration to which the holders thereof are entitled
pursuant to Section 2.01(a).

 

2.04 Company Stock Options.

 

(a) Immediately prior to the Effective Time, all options then outstanding to
purchase shares of Company Common Stock (the “Company Options”) granted under
any plan, arrangement or agreement set forth in Section 3.03(a)(i) of the
Company Disclosure Schedule (collectively, the “Company Stock Option Plans”)
shall become fully vested and exercisable (whether or not then vested or subject
to any performance condition that has not been satisfied). At the Effective
Time, each Company Option not theretofore exercised, other than a Scheduled
Option as hereinafter defined, shall be cancelled and, in exchange therefor,
each holder of any such cancelled Company Option shall be entitled to receive,
as promptly as practicable thereafter, an amount of cash (without interest) (the
“Option Amount”) equal to the product of (x) the total number of shares of
Company Common Stock subject to such Company Option multiplied by (y) the excess
of the amount of the per share Merger Consideration over the exercise price per
share of Company Common Stock under such Company Option (with the aggregate
amount of such payment rounded to the nearest cent) less applicable Taxes, if
any, required to be withheld with respect to such payment. After the Effective
Time, any such cancelled Company Option shall no longer be exercisable by the
former holder thereof, but shall only entitle such holder to the payment
described in the preceding sentences. In the case of a Company Option identified
by Buyer prior to the Closing Date as eligible for the treatment described in
this sentence (such Company Options being referred to herein, in the aggregate,
as the “Scheduled Options”) and that is not exercised prior to the Effective
Time, the holder of such Scheduled Option shall receive, in substitution
therefor or as an assumption thereof, an option or options covering stock of
Buyer (the “Substitute Options”) with terms similar to the terms of the
Scheduled Option but with such adjustments to the exercise price and other
appropriate adjustments as Buyer shall specify. Following the Effective Time,
the Scheduled Options (except as the same may have been assumed as Substitute
Options) shall not be exercisable, and only the Substitute Options shall be
exercisable in accordance with their terms.

 

(b) At the Effective Time, Buyer shall deliver, or cause to be delivered, the
aggregate Option Amount to the Surviving Corporation for payment to holders of

 

6



--------------------------------------------------------------------------------

Company Options (other than Scheduled Options) as directed by the Company prior
to the Effective Time.

 

(c) The Board of Directors of the Company, or, where appropriate, the applicable
administrative committee under each Company Stock Option Plan, shall take all
reasonable actions necessary and appropriate to make such adjustments and
amendments to or make such determinations with respect to the Company Options to
implement the foregoing provisions of this Section 2.04.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedule delivered by the Company to Buyer
and Merger Sub concurrently with the execution and delivery of this Agreement
(the “Company Disclosure Schedule”), which references the particular sections
set forth below, the Company hereby represents and warrants to Buyer and Merger
Sub as follows:

 

3.01 Organization and Qualification.

 

(a) Each of the Company and each Subsidiary (as defined in Section 3.04(a)) is a
corporation or other legal entity duly organized, validly existing and in good
standing (“active status” in the State of Wisconsin) under the laws of its
jurisdiction of organization and has corporate or similar power and authority to
own, lease and operate its assets and to carry on its business as now being and
as heretofore conducted. Each of the Company and each Subsidiary is qualified or
otherwise authorized to transact business as a foreign corporation or other
organization in all jurisdictions in which such qualification or authorization
is required by law, except for jurisdictions in which the failure to be so
qualified or authorized, has not had and would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.
“Company Material Adverse Effect” means any change or effect that (i) materially
and adversely affects the business, operations, condition (financial or
otherwise), assets (tangible or intangible), liabilities or results of
operations of the Company and the Subsidiaries taken as a whole, or (ii)
prevents or delays the consummation of the Merger; provided however, that in no
event shall the following be taken into account in determining whether there has
been, or will be, a “Company Material Adverse Effect”: (x) any event,
circumstance, change or effect resulting from or relating to a change in general
economic or financial market conditions, except to the extent such event,
circumstance, change or effect has had a disproportionate effect on the Company
and the Subsidiaries taken as a whole as compared to other Persons in the
industry in which the Company and the Subsidiaries conduct their business, or
(y) any failure, in and of itself (as opposed to the facts underlying such
failure), to meet analyst financial forecasts or to meet internal financial
forecasts of the Company delivered prior to the current financial forecasts.
(The current internal financial forecasts of the Company are the FY 2006
Projections dated 5/17/05 delivered to Buyer on May 17, 2005.)

 

(b) The Company has previously provided or made available to Buyer true and
complete copies of the charter and bylaws or other organizational documents of
the

 

7



--------------------------------------------------------------------------------

Company and each Subsidiary as presently in effect. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its charter or bylaws,
nor has the Company or any Subsidiary been in violation of any of the provisions
of its charter or bylaws (which violation has not been subsequently remedied).
Except for those set forth in Section 3.01(b) of the Company Disclosure
Schedule, the Company has made available to Buyer complete and correct copies of
the minutes of all meetings of the Company Board (and each committee thereof),
the governing body of each Subsidiary, the shareholders of the Company, and the
equity holders of each Subsidiary, in each case since January 1, 2002.
Immediately upon execution hereof, the Company shall provide to Buyer complete
and correct copies of the minutes of all meetings of the Company Board (and each
committee thereof), the governing body of each Subsidiary, the shareholders of
the Company, and the equity holders of each Subsidiary, in each case listed in
Section 3.01(b) of the Company Disclosure Schedule.

 

3.02 Authority to Execute and Perform Agreement. The Company has the corporate
power and authority to enter into, execute and deliver this Agreement and,
subject, in the case of consummation of the Merger to the adoption of this
Agreement by the holders of Company Common Stock, to perform fully its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the Company Board. No other action on the part of the Company or the
Subsidiaries is necessary to consummate the transactions contemplated hereby
(other than adoption of this Agreement by the holders of Company Common Stock).
This Agreement has been duly executed and delivered by the Company and
constitutes, assuming due authorization, execution and delivery of this
Agreement by Buyer and Merger Sub, a valid and binding obligation of the
Company, enforceable in accordance with its terms, except to the extent that
enforcement of the rights and remedies created thereby is subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
application affecting the rights and remedies of creditors and to general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law). Each of the Company Board and the Special
Committee, in each case at a meeting duly called and held, duly and unanimously
adopted resolutions (i) approving this Agreement and the Merger, (ii)
determining that the terms of the Merger are fair to and in the best interests
of the Company and its shareholders, (iii) determining that the Merger Agreement
is fair to the shareholders of the Company and (iv) recommending that the
Company’s shareholders approve this Agreement and directing that this Agreement
and the Merger be submitted for consideration by the Company’s shareholders at
the Company Shareholders’ Meeting. The affirmative approval of the holders of a
majority of the shares of Company Common Stock outstanding is the only vote of
holders of Company capital stock required to adopt and approve this Agreement
and the Merger.

 

3.03 Capitalization and Title to Shares.

 

(a) The Company is authorized to issue 150,000,000 shares of Company Common
Stock, of which 22,853,475 shares were issued and outstanding as of May 30,
2005. All of the issued and outstanding shares of Company Common Stock are duly
authorized, validly issued, fully paid, nonassessable (except as otherwise
provided in Section 180.0622(2)(b) of the WBCL and its predecessor statutes) and
free of

 

8



--------------------------------------------------------------------------------

pre-emptive rights. No shares of Company Common Stock are held in the Company’s
treasury.

 

(b) The Company has not reserved shares of Company Common Stock for issuance
pursuant to the Company Options. Company Options to purchase 2,671,120 shares of
Company Common Stock were outstanding as of May 30, 2005. Section 3.03(b) of the
Company Disclosure Schedule includes a true and complete list of all Company
Options outstanding as of May 30, 2005, which schedule shows the underlying
shares that have vested, the applicable vesting and acceleration provisions and
the expiration date. True and complete copies of all instruments (or the forms
of such instruments) referred to in this section have been furnished to Buyer.
All Company Options have been issued under the Company’s stock option plans for
1998 and 2002 and all such Company Options fully vest as a result of the Merger
as provided in such plans. All stock option plans (including all amendments
requiring approval) have been duly approved by the Company’s shareholders. No
Company Options have been granted or issued since May 30, 2005 and prior to the
date hereof.

 

(c) The Company has not reserved shares of Company Common Stock for issuance
pursuant to conversion of the of the Company’s 3.75% Convertible Subordinated
Notes due 2023 (the “Convertible Notes”) in accordance with the terms of such
Convertible Notes. Section 3.03(c) of the Company Disclosure Schedule includes a
true and complete list of the number of shares of Company Common Stock issuable
upon conversion of the Convertible Notes. True and complete copies of all
instruments (or the forms of such instruments) evidencing the Convertible Notes
have been furnished to Buyer. Except as indicated in Section 3.03(c) of the
Company Disclosure Schedule, the Company has not made any adjustments pursuant
to the antidilution provisions of such Convertible Notes.

 

(d) The Company is authorized to issue 1,000,000 shares of Preferred Stock
(“Company Preferred Stock”), none of which are issued and outstanding and none
of which have been reserved for issuance.

 

(e) Except for (i) shares indicated as issued and outstanding on May 30, 2005 in
Section 3.03(a), (ii) shares issued after such date upon the exercise of
outstanding Company Options listed in Section 3.03(b) of the Company Disclosure
Schedule and (iii) shares issued after such date upon the conversion of the
Convertible Notes in accordance with the terms of such Convertible Notes and
listed in Section 3.03(c) of the Company Disclosure Schedule, there are not as
of the date hereof, and at the Effective Time there will not be, any shares of
Company Common Stock or Company Preferred Stock issued and outstanding or
otherwise reserved for issuance.

 

(f) The Company’s authorized capital stock consists solely of the Company Common
Stock described in Section 3.03(a) and the Company Preferred Stock described in
Section 3.03(d). There are not as of the date hereof, and at the Effective Time
there will not be, authorized or outstanding any subscriptions, options,
conversion or exchange rights, warrants, rights (including without limitation,
pursuant to a so-called “poison pill”), repurchase or redemption agreements, or
other agreements, claims or commitments

 

9



--------------------------------------------------------------------------------

of any nature whatsoever obligating the Company to issue, transfer, deliver or
sell, or cause to be issued, transferred, delivered, sold, repurchased or
redeemed, additional shares of the capital stock or other securities of the
Company or obligating the Company to grant, extend or enter into any such
agreement, other than Company Options listed in Section 3.03(b) of the Company
Disclosure Schedule and the Convertible Notes listed in Section 3.03(c) of the
Company Disclosure Schedule. To the knowledge of the Company, there are no
shareholder agreements, voting trusts, proxies or other agreements, instruments
or understandings with respect to the voting of the capital stock of the
Company. No dividends on the Company Common Stock have been declared or have
accrued since April 24, 2004. All of the outstanding equity securities of the
Company have been offered and issued in compliance with all applicable
securities laws, including the Securities Act and “blue sky” laws.

 

(g) Each outstanding share of capital stock or other ownership interest of each
Subsidiary is duly authorized, validly issued, fully paid and nonassessable
(except as otherwise provided in Section 180.0622(2)(b) of the WBCL and its
predecessor statutes) and was issued free of preemptive (or similar) rights, and
each such share is owned by the Company or another Subsidiary free and clear of
all options, rights of first refusal, agreements, limitations on the Company’s
or any Subsidiary’s voting, dividend or transfer rights, charges and other
Encumbrances of any nature whatsoever.

 

(h) There are not any bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or, except the Convertible Notes, convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of the Company capital stock may vote.

 

(i) There are not any outstanding Contracts of the Company or of any Subsidiary,
contingent or otherwise, to repurchase, redeem or otherwise acquire any shares
of capital stock of the Company or any Subsidiary. There are no issued and
outstanding shares of capital stock of the Company that constitute restricted
stock or that are otherwise subject to a repurchase or redemption right in favor
of the Company.

 

3.04 Subsidiaries.

 

(a) Section 3.04(a) of the Company Disclosure Schedule sets forth a true and
complete list of the names, jurisdictions of organization and capitalization of
each Subsidiary and, for the Company and each Subsidiary, the jurisdictions in
which it is qualified to do business. Section 3.04(a) of the Company Disclosure
Schedule also sets forth for each such Subsidiary, the individuals who comprise
the board of directors or comparable body for each such entity. All issued and
outstanding shares or other equity interests of each Subsidiary are owned
directly by the Company free and clear of any Encumbrances, security interests
or adverse claims. As used in this Agreement, “Subsidiary” means any
corporation, partnership or other organization, whether incorporated or
unincorporated, (i) of which the Company or any Subsidiary is a general partner
or (ii) at least 50% of the securities or other interests having voting power to
elect a majority of the board of directors or others performing similar
functions with respect to such corporation, partnership or other organization
are directly or indirectly owned or

 

10



--------------------------------------------------------------------------------

controlled by the Company or by any Subsidiary, or by the Company and one or
more Subsidiary.

 

(b) There are not as of the date hereof, and at the Effective Time there will
not be, any subscriptions, options, conversion or exchange rights, warrants,
repurchase or redemption agreements, or other agreements, claims or commitments
of any nature whatsoever obligating any Subsidiary to issue, transfer, deliver
or sell, or cause to be issued, transferred, delivered, sold, repurchased or
redeemed, shares of the capital stock or other securities of the Company or any
Subsidiary or obligating the Company or any Subsidiary to grant, extend or enter
into any such agreement. There are no shareholder agreements, voting trusts,
proxies or other agreements, instruments or understandings with respect to the
voting of the capital stock of any Subsidiary.

 

(c) Other than the Subsidiaries, the Company and the Subsidiaries own no equity
interest in any other Person.

 

3.05 No Conflict; Required Filings and Consents.

 

(a) Except as set forth in Section 3.05 of the Company Disclosure Schedule, and
assuming the adoption of this Agreement by the holders of the Company Common
Stock and that all Consents described in this Section 3.05 have been obtained
and all filings and notifications described in this Section 3.05 have been made
and any waiting periods thereunder have terminated or expired, the execution and
delivery by the Company of this Agreement do not, and the consummation of the
transactions contemplated hereby and compliance with the terms hereof will not,
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Company or any Subsidiary under, any provision of
(i) the Company’s charter, the Company’s By-Laws or the comparable charter or
organizational documents of any Subsidiary, (ii) any contract, agreement, deed,
mortgage, lease, license, commitment, promise, undertaking, arrangement or
understanding, whether written or oral and whether express or implied, or other
document or instrument (including any document or instrument evidencing or
otherwise relating to any debt) to which or by which such Person is a party or
otherwise subject or bound or to which or by which any property, business,
operation or right of such Person is subject or bound (“Contract”) to which the
Company or any Subsidiary is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.05(b), any judgment, order, injunction or decree,
domestic or foreign (“Judgment”), or Law, applicable to the Company or any
Subsidiary or their respective properties or assets, other than, in the case of
clause (ii) and (iii) above, any such items that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

(b) No consent, approval, license, permit, order or authorization (“Consent”)
of, or registration, declaration or filing with, any third party or Governmental
Authority is

 

11



--------------------------------------------------------------------------------

required to be obtained or made by or with respect to the Company or any
Subsidiary in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, other
than (i) if required, compliance with and filing of a pre-merger notification
report under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), (ii) the filing with the U.S. Securities and Exchange
Commission (the “SEC”) of a proxy statement of the Company relating to the
approval of this Agreement by the Company’s shareholders (the “Proxy Statement”)
relating to the Merger and this Agreement, as amended or supplemented, (iii) the
filing of the Certificate of Merger with the Secretary of State of the State of
Delaware and the State of Wisconsin Department of Financial Institutions,
respectively, and appropriate documents with the relevant authorities of the
other jurisdictions in which the Company is qualified to do business, (iv)
compliance with and filings under the Laws of any foreign jurisdictions, if and
to the extent required, and (v) such other items that are listed in Section
3.05(b) of the Company Disclosure Schedule.

 

3.06 Compliance with Laws.

 

(a) Permits. The Company and the Subsidiaries including their respective
employees (to the extent applicable) have obtained each material Federal, state,
county, local or foreign governmental consent, license, permit, grant or other
authorization of a Governmental Authority (i) pursuant to which the Company or
any Subsidiary currently operates or holds any interest in any of its properties
or (ii) that is required for the operation of the business of the Company or any
Subsidiaries or the holding of any such interest ((i) and (ii) are herein
collectively called “Permits”), and all of such Permits are in full force and
effect; and no proceeding is pending or, to the knowledge of the Company,
threatened to revoke, suspend or adversely modify any Permit.

 

(b) General Laws. The Company and the Subsidiaries have complied in a timely
manner and in all material respects, with all Laws relating to any of the
property owned, leased or used by them, or applicable to their business,
including, but not limited to, (i) the Foreign Corrupt Practices Act of 1977 and
any other Laws regarding use of funds for political activity or commercial
bribery and (ii) laws relating to equal employment opportunity, discrimination,
occupational safety and health, environmental matters, interstate commerce,
anti-kickback and antitrust.

 

(c) Sarbanes Oxley Compliance.

 

(i) The Company and each of its officers and, to the knowledge of the Company,
each of its directors are in compliance with, and have complied, in all material
respects with (i) the applicable provisions of the Sarbanes-Oxley Act of 2002
and the related rules and regulations promulgated under such Act (the
“Sarbanes-Oxley Act”) and the Securities Exchange Act of 1934, as amended and
the related rules and regulations promulgated under such Act (the “Exchange
Act”) and (ii) the applicable listing and corporate governance rules and
regulations of NASDAQ. The Company has established and maintains disclosure
controls and procedures (as defined in Rule 13a-15 under the Exchange Act). Such
disclosure controls and procedures are designed to ensure that material

 

12



--------------------------------------------------------------------------------

information relating to the Company, including its consolidated Subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared. To the knowledge of the Company based on its management’s evaluation
of internal controls as of January 22, 2005, with participation of the Company’s
principal executive officer and principal financial officer, the Company has
concluded that its disclosure controls and procedures are effective for the
purposes set forth in Rule 13a-5 under the Exchange Act.

 

(ii) The Company has established and maintains a system of internal control over
financial reporting (as defined in Rule 13a-15 under the Exchange Act)
(“internal controls”). To the knowledge of the Company based on its evaluation
of internal controls prior to the date hereof, such internal controls are
sufficient to provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of the Company financial
statements for external purposes in accordance with GAAP. In connection with
Form 10-Q for the quarter ended January 22, 2005, as filed with the SEC, the
Company’s principal executive officer and principal financial officer disclosed,
based on their then-most recent evaluation of internal control over financial
reporting, to the Company’s auditors and the audit committee of the Company
Board (or persons performing the equivalent functions): (i) all significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting which are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information; and (ii) any material fraud that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting. In connection with such evaluation: (i) no significant
deficiencies or material weaknesses in the design or operation of internal
control over financial reporting reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
were found to exist; nor (ii) was any material fraud that involved management or
other employees who had a significant role in the Company’s internal control
over financial reporting found to exist.

 

(d) There are no outstanding loans made by the Company or any of the
Subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or director of the Company.

 

3.07 Company SEC Reports.

 

(a) The Company previously has made available to Buyer (i) its Annual Report on
Form 10-K for the year ended April 24, 2004 (the “Company 10-K”), as filed with
the SEC, (ii) all proxy statements relating to the Company’s meetings of
shareholders held or to be held after April 24, 2004 and (iii) all other
documents filed by the Company with, or furnished by the Company to, the SEC
under the Exchange Act since January 1, 2002 and prior to the date of this
Agreement (the “Company SEC

 

13



--------------------------------------------------------------------------------

Reports”). The Company SEC Reports were prepared in accordance with the
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), the Exchange Act, the Sarbanes-Oxley Act and, in each case,
the rules and regulations promulgated thereunder. As of their respective dates,
such documents complied in all material respects, and all documents filed by the
Company with the SEC (the “SEC Documents”) under the Exchange Act between the
date of this Agreement and the Closing Date shall comply, in all material
respects, with applicable SEC requirements and did not, or in the case of
documents filed on or after the date hereof will not, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The parties agree that
failure of the Company’s chief executive officer or chief financial officer to
provide any certification required to be filed with any document filed with the
SEC shall constitute an event that has a Company Material Adverse Effect. On and
since January 1, 2002, the Company has timely filed, and between the date of
this Agreement and the Closing Date shall timely file, with the SEC all
documents required to be filed by it under the Exchange Act. No Subsidiary is
required to file any form, report or other document with the SEC.

 

(b) The Company has made available to Buyer a complete and correct copy of any
amendments or modifications which are required to be filed with the SEC, but
have not yet been filed with the SEC, if any, to (i) Contracts which previously
have been filed by the Company with the SEC pursuant to the Securities Act and
Exchange Act and (ii) the Company SEC Reports filed prior to the date hereof.
The Company has timely responded to all comment letters and other correspondence
of the staff of the SEC relating to the SEC Documents, and the SEC has not
notified the Company that any final responses are inadequate, insufficient or
otherwise non-responsive. The Company has made available to Buyer true, correct
and complete copies of all correspondence between the SEC, on the one hand, and
the Company and any of the Subsidiaries, on the other, occurring since January
1, 2002 and prior to the date hereof and will, reasonably promptly following the
receipt thereof, make available to Buyer any such correspondence sent or
received after the date hereof. To the knowledge of the Company, none of the SEC
Documents is the subject of ongoing SEC review or outstanding SEC comment.

 

3.08 Financial Statements; Debt.

 

(a) The consolidated financial statements contained in the Company 10-K and in
the Company’s quarterly reports on Form 10-Q for the quarters ended January 22,
2005, October 23, 2004 and July 24, 2004 (collectively, the “Company 10-Qs”)
have been prepared from, and are in accordance with, the books and records of
the Company and the Subsidiaries and present fairly, in all material respects,
the consolidated financial condition and results of operations of the Company
and the Subsidiaries as of and for the periods presented therein, all in
conformity with United Stated generally accepted accounting principals (“GAAP”)
applied on a consistent basis, except as otherwise indicated therein and subject
in the case of the unaudited financial statements included in the Company 10-Qs,
to normal year-end adjustments, which in the aggregate are not material, and the
absence of notes in the unaudited financial statements. Since April 24, 2004,
there has been no material change in the Company’s accounting methods or

 

14



--------------------------------------------------------------------------------

principles that would be required to be disclosed in the Company’s financial
statements in accordance with GAAP, except as described in the notes to such
Company financial statements.

 

(b) Section 3.08(b) of the Company Disclosure Schedule sets forth, as of the
date hereof, all of the outstanding indebtedness of the Company and the
Subsidiaries, including, without limitation, (i) the outstanding aggregate
principal amount of Convertible Notes, (ii) the aggregate principal amount of
borrowings under the revolving credit facility of the Amended and Restated
Credit Agreement, dated as of April 11, 2003, as amended, among the Company and
the lenders and agents named therein (the “Credit Agreement”), (iii) outstanding
amounts under the Receivables Purchase Agreement, dated as of January 1, 2001,
as amended, (iv) outstanding amounts under the Receivables Sale Agreement, dated
as of November 22, 2000 and (v) outstanding capital lease obligations. As of the
date hereof there is not, and as of the Effective Time there will not be, any
indebtedness of the Company except as set forth in Section 3.08(b) of the
Company Disclosure Schedule and as may be incurred in accordance with Section
5.01(b)(vi)(b) hereof. Neither the Company nor any Subsidiary guaranties any
indebtedness of any Person other than of the Company or any Subsidiary, other
than letters of credit, bonds and other similar instruments supporting
performance obligations, in each case, as listed on Section 3.08(b) of the
Company Disclosure Schedule.

 

3.09 Absence of Undisclosed Liabilities. As of April 24, 2004, the Company and
the Subsidiaries had no material liabilities of any nature, whether accrued,
absolute, contingent or otherwise (including without limitation, liabilities as
guarantor or otherwise with respect to obligations of others or liabilities for
taxes due or then accrued or to become due), required to be reflected or
disclosed in the balance sheet dated April 24, 2004 (or the notes thereto)
included in the Company 10-K (the “Company Balance Sheet”) except to the extent
reserved against on the Company Balance Sheet or set forth on Section 3.08(b) of
the Company Disclosure Schedule. The Company and the Subsidiaries have no
material liabilities of any nature, whether accrued, absolute, contingent or
otherwise, other than liabilities (i) to the extent set forth or reserved
against on the Company’s unaudited balance sheet dated January 22, 2005,
included in the Company 10-Q dated January 22, 2005, (iii) included in Section
3.09 of the Company Disclosure Schedule, or (iv) incurred since January 22, 2005
in the ordinary course of business, consistent with past practice.

 

3.10 Absence of Adverse Changes.

 

(a) Since April 24, 2004, there has not been any change, event or circumstance
that has had or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

(b) Except as set forth in Section 3.10(b)(I) of the Company Disclosure
Schedule, there has not been any action taken by Company or any Subsidiary
during the period from April 24, 2004 through the date of this Agreement that,
if taken during the period from the date of this Agreement through the Effective
Time, would constitute a breach of Section 5.01(b)(i), (iv), (v), (viii), (ix),
(xi), (xii), (xiii), (xvii) and (xviii) hereof. Except as set forth in Section
3.10(b)(II) of the Company Disclosure Schedule,

 

15



--------------------------------------------------------------------------------

there has not been any action taken by Company or any Subsidiary during the
period from January 22, 2005 through the date of this Agreement that, if taken
during the period from the date of this Agreement through the Effective Time,
would constitute a breach of Section 5.01(b)(ii), (iii), (vi), (vii), (x),
(xiv), (xv), (xvi) and (xix) hereof.

 

3.11 Actions and Proceedings.

 

(a) There are no outstanding orders, judgments, injunctions, decrees or other
requirements of any court, arbitrator or Governmental Authority against the
Company, any Subsidiary or any of their securities, assets or properties. Except
as disclosed in the Company SEC Reports filed prior to the date hereof, there
are no Actions pending or, to the knowledge of the Company, threatened against
the Company, any Subsidiary, or any of their directors, officers, securities,
assets or properties. To the knowledge of the Company, there is no fact, event
or circumstance now in existence that has had or reasonably could be expected to
give rise to any Action that has had or would be reasonably expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

 

(b) There are no pending nor, to the knowledge of the Company, threatened civil,
criminal or administrative actions, suits, demands, claims, hearings, notices of
violation, investigations, proceedings or demand letters relating to any alleged
hazard or alleged defect in design, manufacture, materials or workmanship,
including any failure to warn or alleged breach of express or implied warranty
or representation, relating to any product manufactured, distributed or sold by
or on behalf of the Company or any Subsidiary, which if adversely determined,
would have or would be reasonably expected to have, individually or in the
aggregate, a Company Material Adverse Effect. Except as set forth on Section
3.11(b) of the Company Disclosure Schedule, neither the Company nor any
Subsidiary is subject to any pending, or to the knowledge of the Company
threatened, product liability claims.

 

3.12 Employee Benefit Plans.

 

(a) Section 3.12(a) of the Company Disclosure Schedule contains a true and
complete list of all material Employee Plans established or maintained by the
Company or any Subsidiary, or to which the Company or any Subsidiary makes
contributions or premium payments, or under which the Company or any Subsidiary
may have any liability (contingent or otherwise for the making of contributions
or premiums or the payment of compensation or benefits). The Company has
provided or made available to Buyer accurate, current and complete copies of
each of the following: (1) where the material Employee Plan has been reduced to
writing, the plan document, together with all amendments; (2) where the material
Employee Plan has not been reduced to writing, a written summary of all material
plan terms; (3) all material trust agreements, custodial agreements, insurance
policies, annuity contracts, administration agreements and similar agreements,
investment management or investment advisory agreements related to the Employee
Plans; (4) summary plan descriptions and similar summaries, and employee
handbooks, (5) in the case of any Employee Plan that is intended to be qualified
under Section 401(a) of the Internal Revenue Code of 1986 (as amended, the
“Code”), a copy

 

16



--------------------------------------------------------------------------------

of the most recent determination letter from the United States Internal Revenue
Service (“IRS”), (6) in the case of any funding arrangement intended to qualify
as a VEBA under Section 501(c)(9) of the Code, a copy of the IRS letter
determining that it so qualifies; (7) in case of any plan for which Forms 5500
are required to be filed, the three most recently filed Forms 5500 (with
schedules, financial statements and auditor’s opinion attached). Except as
provided under the Employee Plans, neither the Company nor any Subsidiary has
made any commitments to its employees, former employees or their beneficiaries
under which it is obligated to provide any material benefit or payment (other
than compensation paid in the ordinary course of business, consistent with past
practice).

 

(b) Each Employee Plan has been established and administered in all material
respects in accordance with its terms and in compliance with applicable Laws,
including without limitation ERISA and the Code, and nothing has occurred that
has subjected or, to the knowledge of the Company, could subject the Company or
any Subsidiary (directly or indirectly) to a penalty under Section 502 of ERISA
or to a tax or liability under Sections 4972, 4975, 4976, or 4979 of the Code.

 

(c) Neither the Company nor any corporate, trust, partnership or other entity
that would be considered as a single employer with the Company or any Subsidiary
under Section 4001(1)(b) of ERISA or Sections 414(b), (c), (m) or (o) of the
Code (each, together with the Company and any Subsidiary, an “ERISA Affiliate”)
has ever maintained or been required to contribute to any Employee Plan subject
to Title IV of ERISA during the six (6) year period ending on the last day of
the most recent plan year ended prior to the date of this Agreement nor does any
ERISA Affiliate have any liability (contingent or otherwise) with respect to a
“multi employer plan” within the meaning of Section 2(37) or 4001(a)(3) of
ERISA. No event has occurred that, to the knowledge of the Company, could
subject the Company or any Subsidiary to liability under Section 4062, 4063 or
4064 of ERISA.

 

(d) Each Employee Plan that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter as to its qualification,
and each trust established in connection with any Employee Plan which is
intended to be exempt from federal income taxation under Section 501(a) of the
Code has received a determination letter from the IRS that it is so exempt, and
to the knowledge of the Company, no fact or circumstance exists that could
reasonably be expected to result in the revocation of such letter. No
administrative investigation, audit or other administrative proceeding by the
IRS, Department of Labor or other governmental authority is pending or, to the
knowledge of the Company, threatened.

 

(e) All contributions (including all employer contributions and employee salary
reduction contributions) which are due have been made timely to each Pension
Plan, and to the extent not due have been appropriately accrued on the financial
statements of the Company and the Subsidiaries in accordance with GAAP. All
premiums or other payments which are due have been paid with respect to each
Welfare Plan or fringe benefit plan, and to the extent that such amounts are
owed with respect to periods prior to the Closing Date but are not yet payable,
have been appropriately accrued

 

17



--------------------------------------------------------------------------------

on the financial statements of the Company and the Subsidiaries in accordance
with GAAP.

 

(f) There is no pending or, to the knowledge of the Company, threatened lawsuit,
claim or other controversy relating to any Employee Plan, other than for
benefits in the normal course or which if adversely determined, individually or
in the aggregate would not be reasonably expected to have a Company Material
Adverse Effect.

 

(g) Other than as required under Section 601 et seq. of ERISA, no Employee Plan
that is a Welfare Plan provides for benefits or coverage following retirement or
other termination of employment. Nothing has occurred with respect to any
Employee Plan described in Section 4980B of the Code that could subject the
Company or any Subsidiary to a Tax under Section 4980B of the Code.

 

(h) There is no contract, plan or arrangement (written or otherwise) covering
any current or former employee, director or consultant of the Company or any
Subsidiary that, individually or collectively, would give rise to the payment of
any amount that would not be deductible pursuant to the terms of Section 280G of
the Code. The transactions contemplated by this Agreement will not cause or
result in the payment or acceleration of the vesting or payment of any
compensation or benefits under any Employee Plan.

 

(i) No Employee Plan that is a material nonqualified deferred compensation plan
subject to Section 409A of the Code (“Section 409A”) has been materially
modified (as defined under Section 409A) on or after October 3, 2004 and all
such nonqualified deferred compensation plans have been operated and
administered in good faith compliance with Section 409A from the period
beginning January 1, 2005 through the date hereof.

 

(j) With respect to each Employee Plan that is not subject to United States law
(a “Foreign Benefit Plan”): (i) all employer and employee contributions to each
Foreign Benefit Plan required by Law or by the terms of such Foreign Benefit
Plan have been made, or if, applicable accrued in accordance with normal
accounting practices; (ii) the fair market value of the assets of each funded
Foreign Benefit Plan, the liability of each insurer for any Foreign Benefit Plan
funded through insurance or the book reserve established for any Foreign Benefit
Plan, together with any accrued contributions is sufficient to procure or
provide for the accrued benefit obligations, as of the date of this Agreement,
with respect to all current and former participants in such plan according to
reasonable actuarial assumptions and no transaction contemplated by this
Agreement shall cause such assets, reserve or insurance obligations to be less
than such benefit obligations, (iii) each Foreign Benefit Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities and (iv) each Foreign Benefit Plan is in
material compliance with all applicable Law, in each case, where any such
failure thereof, individually or in the aggregate, has not had and would not be
reasonably expected to have a Company Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

3.13 Tax Matters.

 

(a) For purposes of this Agreement, the term “Tax” (and, with correlative
meaning, “Taxes” and “Taxable”) means any and all United States Federal, state
and local, and all foreign, income, profits, franchise, gross receipts, payroll,
transfer, sales, employment, social security, unemployment insurance, workers’
compensation, use, property, excise, value added, ad valorem, estimated, stamp,
alternative or add-on minimum, recapture, environmental, capital, withholding
and any other taxes, charges, duties, impositions or assessments, together with
all interest, penalties and additions imposed on or with respect to such
amounts, including any liability for taxes of a predecessor entity. “Tax Return”
(and, with correlative meaning, “Tax Returns”) means any return, declaration,
report, claim for refund, tax shelter disclosure statements or information
return or statement filed or required to be filed with any taxing authority,
including any attachments and schedules thereto with respect to the Company and
the Subsidiaries any amendments thereof.

 

(b) All material Tax Returns required to be filed by or with respect to the
Company and the Subsidiaries have been filed or will be filed within the time
and in the manner prescribed by Law. All such Tax Returns are true, correct and
complete in all material respects. All material Taxes due and payable by the
Company or the Subsidiaries, whether or not shown on any Tax Return, have been
timely paid or will be timely paid.

 

(c) No deficiency for any material amount of Tax has been asserted or assessed
in writing against the Company or any Subsidiary (or, to the knowledge of the
Company or any Subsidiary, has been threatened or proposed), except for
deficiencies which have been satisfied by payment, settled or been withdrawn or
which are being contested in good faith and for which the Company or the
appropriate Subsidiary has set aside adequate reserves in accordance with GAAP.
To the knowledge of the Company, there are no Encumbrances with respect to Taxes
upon any of the assets or properties of the Company or the Subsidiaries, other
than with respect to Taxes not yet due and payable.

 

(d) There is no material audit, examination, investigation or other proceeding
in respect of Taxes of the Company or Subsidiaries currently pending, nor is the
Company aware of any information which causes them to believe that any such
audit, examination, investigation or other proceeding in respect of any material
Taxes or the Company or the Subsidiaries is threatened.

 

(e) There are no outstanding agreements, waivers or arrangements extending the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment of, any material Taxes due from or with respect to
the Company or the Subsidiaries for any taxable period. No power of attorney
granted by or with respect to the Company or the Subsidiaries relating to Taxes
is currently in force.

 

(f) To the knowledge of the Company, the Company and the Subsidiaries have not
been and are not currently in violation (or, with or without notice or lapse of

 

19



--------------------------------------------------------------------------------

time or both, would be in violation) of any applicable Law or regulation
relating to the payment or withholding of any material Taxes, and all material
withholding and payroll Tax requirements required to be complied with by the
Company and the Subsidiaries (including requirements to deduct, withhold and pay
over amounts to any Governmental Authority and to comply with any record keeping
and reporting requirements in connection with amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other third party)
have been satisfied.

 

(g) The Company and the Subsidiaries are not bound by and do not have any
current obligation under any Tax indemnification, allocation or sharing
agreement or similar contract or arrangement (other than agreements among the
Company and Subsidiaries).

 

(h) Neither the Company nor any Subsidiary has made or is obliged to make any
payment that would not be deductible pursuant to Section 162(m) of the Code.

 

(i) During the six (6) year period immediately preceding the date of this
Agreement, neither the Company nor any Subsidiary has distributed stock of
another corporation, or has had its stock distributed by another corporation, in
a transaction that was governed, or purported or intended to be governed, in
whole or in part, by Code Section 355 or 361.

 

(j) The Company has made available to Buyer complete and correct copies of all
income Tax Returns for the Company or any Subsidiary with respect to the prior
four (4) taxable years.

 

(k) Except as set forth in the income Tax returns made available pursuant to
Section 3.13(j), neither the Company nor any of the Subsidiaries was required to
make any disclosure to the Internal Revenue Service pursuant to Section 6111 of
the Code or Section 1.6011-4 of the Treasury Regulations promulgated thereunder.

 

3.14 Employee Relations.

 

(a) None of the Company, the Subsidiaries, nor the Surviving Corporation shall
be liable, by reason of the Merger or the Transactions, to any of employees of
the Company or the Subsidiaries for severance pay or any other similar payments
(other than accrued salary, vacation or sick pay in accordance with normal
policies). True and complete information as to the name, current job title and
compensation for each of the last three years of all current directors and
executive officers of the Company and the Subsidiaries has been made available
to Buyer. To the knowledge of the Company, no executive, key employee or group
of employees has any plan to terminate employment with the Company or the
Subsidiaries.

 

(b) The Company and each Subsidiary (i) is in compliance in all material
respects with all applicable foreign, Federal, state and local laws, rules and
regulations respecting employment, employment practices, terms and conditions of
employment and wages and hours, in each case, with respect to employees, (ii)
has withheld all amounts required by Law or by agreement to be withheld from the
wages, salaries and other

 

20



--------------------------------------------------------------------------------

payments to employees, (iii) is not liable for any arrears of wages, salaries,
commissions, bonuses or other direct compensation for any services performed or
amounts required to be reimbursed to any employees or consultants or any taxes
or any penalty for failure to comply with any of the foregoing, and (iv) is not
liable for any payment to any trust or other fund or to any Governmental
Authority, with respect to unemployment compensation benefits, social security
or other benefits or obligations for employees (other than routine payments to
be made in the ordinary course of business and consistent with past practice),
except for matters that, individually or in the aggregate, could not reasonably
be expected to result in a material liability.

 

(c) No work stoppage or labor strike against Company or any Subsidiary is
pending or, to the knowledge of the Company, threatened. Neither Company nor any
Subsidiary is involved in or, to the knowledge of the Company, threatened with,
any labor dispute, grievance, or litigation relating to labor, safety or
discrimination matters involving any employee, including without limitation
charges of unfair labor practices or discrimination complaints, that, if
adversely determined, could reasonably be expected to result in material
liability to the Company or any Subsidiary. Neither Company nor any Subsidiary
has engaged in any unfair labor practices within the meaning of the National
Labor Relations Act that could reasonably be expected to result in material
liability to the Company or any Subsidiary. Neither Company nor any Subsidiary
is presently, nor has it been in the past, a party to or bound by any collective
bargaining agreement or union contract with respect to employees other than as
set forth in Section 3.14(c) of the Company Disclosure Schedule and no
collective bargaining agreement is being negotiated by Company or any
Subsidiary. No union organizing campaign or activity with respect to non-union
employees of the Company or any Subsidiary is ongoing, pending or, to the
knowledge of the Company, threatened.

 

3.15 Property and Assets. The Company and each Subsidiary has good and
marketable title to, or, in the case of property held under a license, lease or
other Contract, an Enforceable leasehold interest in, or right to use, all of
its properties, rights and assets, whether real or personal and whether tangible
or intangible, including all assets reflected in the Company Balance Sheet or
acquired after the date of the Company Balance Sheet (except for such assets
which have been sold or otherwise disposed of since the date of the Company
Balance Sheet in the ordinary course of business consistent with past practice)
(collectively, the “Assets”). The Assets comprise all of the material assets,
properties and rights of every type and description, whether real or personal,
tangible or intangible, used or necessary to the conduct of the Business of the
Company and the Subsidiaries and are adequate to conduct such business. Except
as disclosed in Section 3.15 of the Company Disclosure Schedule, none of the
Assets is subject to any Encumbrance other than (i) liens for current Taxes not
yet due and payable, (ii) such imperfections of title, restrictions,
encroachments, liens and easements as do not and could not reasonably be
expected to materially detract from or interfere with the use or value of the
properties subject thereto or affected thereby, or otherwise materially impair
business operations involving such properties and (iii) liens securing debt
which are reflected on the Company Balance Sheet. There are no written or oral
subleases, licenses, occupancy agreements or other Contracts that grant the
right of use or occupancy of any real property owned or leased by Company or any
Subsidiary (collectively, the “Real Property”), and there is no Person in
possession of the Real Property other than Company and the Subsidiaries. There
is no pending,

 

21



--------------------------------------------------------------------------------

or, to the knowledge of the Company, threatened eminent domain, condemnation or
similar proceeding affecting any Real Property. The property and equipment of
the Company and each Subsidiary that are used in the operations of business,
taken as a whole, are (i) in good operating condition and repair, ordinary wear
and tear excepted, and (ii) have been maintained in accordance with normal
industry practices. Section 3.15 of the Company Disclosure Schedule lists all
Real Property. The Company has delivered to the Buyer true, correct and complete
copies of the Real Property leases including all amendments, modifications,
notices or memoranda of lease thereto and all estoppel certificates or
subordinations, non-disturbance and attornment agreements related thereto.

 

3.16 Intellectual Property.

 

(a) The Company and the Subsidiaries are the sole owners of or have the right to
use all Company Technology, and none of the Company Technology is in the
possession, custody, or control of any Person other than the Company or the
Subsidiaries other than pursuant to enforceable contractual rights.

 

(b) Neither the Company, nor any Subsidiaries (i) has interfered with, infringed
upon, misappropriated, diluted, or otherwise come into conflict with any
Intellectual Property rights of third parties or (ii) has received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, dilution, misappropriation, dilution, or violation (including any
claim that a Person must license or refrain from using any material Intellectual
Property rights of any third party in connection with the conduct of the
business of the Company and the Subsidiaries (the “Business”) or the use of the
Company Technology). To the knowledge of the Company, no third party has
interfered with, infringed upon, misappropriated, diluted or otherwise come into
conflict with any material Company Technology.

 

(c) Section 3.16 of the Company Disclosure Schedule identifies (i) all
registered Intellectual Property which has been issued to the Company or any
Subsidiary or relates to the Business, (ii) each pending application for
registration which the Company or any Subsidiary has made with respect to any
Company Technology, (iii) each material Contract which the Company or any
Subsidiary has granted to any third party with respect to any of (i) or (ii)
above and (iv) each material Contract which the Company or any Subsidiary has
granted to any third party with respect to Company Technology that is not
included in (i) or (ii) above. Each such registration is valid and subsisting.
Section 3.16 of the Company Disclosure Schedules also identifies each material
trade name, trade dress and unregistered trademark or service mark used by the
Company or any Subsidiary or in connection with the Business or the Company
Technology. With respect to each item of Company Technology:

 

(i) the Company and the Subsidiaries possess all right, title, and interest in
and to such item, free and clear of any Encumbrance;

 

(ii) such item is not subject to any outstanding government order, and no Action
is pending or, to the knowledge of the Company, threatened, which challenges the
legality, validity, enforceability, use or ownership of such item; and

 

22



--------------------------------------------------------------------------------

(d) Section 3.16 of the Company Disclosure Schedules identifies each item of
material Company Technology that any Person besides the Company and the
Subsidiaries owns and that is used by the Company and the Subsidiaries or in
connection with the Business pursuant to any license, sublicense or other
Contract (the “Licenses”). Except as disclosed on Section 3.16 of the Company
Disclosure Schedules, there are no annual royalties in excess of $300,000 for
the use of any such Company Technology. The Company has made available to Buyer
true, accurate and complete copies of all material Licenses, in each case, as
amended or otherwise modified and in effect. With respect to each such item
identified on Section 3.16 of the Company Disclosure Schedules: (a) such item is
not subject to any outstanding government order, and no Action is pending or
threatened which challenges the legality, validity or enforceability of such
item and (b) none of the Company or any Subsidiary has granted any sublicense or
similar right with respect to any License covering such item.

 

(e) All products made, used, or licensed under any issued patents that are part
of the Company Technology are properly marked with patent notices; all Products
and other materials that use any trademark or service mark that is part of the
Company Technology or otherwise used in the Business bear proper trademark
notices; and all works that are part of the Company Technology and provided or
published to third parties are marked with proper copyright notices.

 

(f) All current and former employees of the Company or any Subsidiary who
contributed to the Company Technology in any way have executed Enforceable
Contracts that assign to the Company or any Subsidiary all the respective
rights, including Intellectual Property, to any inventions, improvements,
discoveries or information relating to the Business.

 

(g) The Seller maintains policies and procedures regarding data security and
privacy that are commercially reasonable and, in any event, in compliance with
all applicable laws. To the knowledge of the Company, (i) there have been no
security breaches relating to, violations of any security policy regarding or
any unauthorized access of any data used in the Business; and (ii) the use and
dissemination of any and all data and information concerning individuals by the
Business is in compliance with all applicable privacy policies, terms of use,
and laws.

 

(h) For purposes of this Agreement:

 

“Company Technology” means any and all Technology and Trademarks used or useful
in connection with the Business and any and all Intellectual Property in any and
all such Technology.

 

“Intellectual Property” means the entire right, title and interest in and to all
proprietary rights of every kind and nature, including all rights and interests
pertaining to or deriving from:

 

(i) patents, copyrights, mask work rights, technology, know-how, processes,
trade secrets, algorithms, inventions, works, proprietary data,

 

23



--------------------------------------------------------------------------------

databases, formulae, research and development data and computer software or
firmware;

 

(ii) trademarks, trade names, service marks, service names, brands, trade dress
and logos (collectively, the “Trademarks”), and the goodwill and activities
associated therewith;

 

(iii) domain names, rights of privacy and publicity, moral rights, and
proprietary rights of any kind or nature, however denominated, throughout the
world in all media now known or hereafter created;

 

(iv) any and all registrations, applications, recordings, licenses, common-law
rights and Contracts relating to any of the foregoing; and

 

(v) all Actions and rights to sue at law or in equity for any past or future
infringement or other impairment of any of the foregoing, including the right to
receive all proceeds and damages therefrom, and all rights to obtain renewals,
continuations, divisions or other extensions of legal protections pertaining
thereto.

 

“Technology” means all inventions, works, discoveries, innovations, know-how,
information (including ideas, research and development, know-how, formulas,
compositions, processes and techniques, data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, business and
marketing plans and proposals, documentation and manuals), computer software,
firmware, computer hardware, integrated circuits and integrated circuit masks,
electronic, electrical and mechanical equipment and all other forms of
technology, including improvements, modifications, works in process, derivatives
or changes, whether tangible or intangible, embodied in any form, whether or not
protectable or protected by patent, copyright, mask work right, trade secret law
or otherwise, and all documents and other materials recording any of the
foregoing.

 

3.17 Environmental and Safety Laws.

 

(a) Except as set forth in Section 3.17 of the Company Disclosure Schedule or as
has not had and would not reasonably be expected to have a Company Material
Adverse Effect (i) the Company and the Subsidiaries are and have been in
material compliance with all Environmental Laws; (ii) there has been no release
or threatened release of any pollutant, contaminant or toxic or hazardous
material (including toxic mold), substance or waste, or petroleum or any
fraction thereof, (each a “Hazardous Substance”) on, upon, into or from any site
currently or heretofore owned, leased or otherwise used by the Company or any
Subsidiary in a manner that would create liability for the Company or any
Subsidiary under any Environmental Law; (iii) to the knowledge of the Company,
there have been no Hazardous Substances generated by the Company or any
Subsidiary that have been disposed of or come to rest at any site that has been
included in any published U.S. federal, state or local “superfund” site list or
any other similar list of hazardous or toxic waste sites published by any
Governmental Authority in the United States; and (iv) there are no underground
storage tanks located on, no polychlorinated biphenyls (“PCBs”) or
PCB-containing equipment used or stored on, and

 

24



--------------------------------------------------------------------------------

no hazardous waste as defined by the Resource Conservation and Recovery Act, as
amended, stored on, any site owned or operated by the Company or any Subsidiary,
except for the storage of hazardous waste in compliance with Environmental Laws.
The Company has made available to Buyer true and correct copies of all material
environmental records, reports, notifications, certificates of need, permits,
pending permit applications, correspondence, engineering studies, and
environmental studies or assessments with respect to the Company and the
Subsidiaries.

 

(b) For purposes of Section 3.17, “Environmental Laws” means any applicable Law,
regulation, or other applicable requirement relating to (i) releases or
threatened release of Hazardous Substance; (ii) pollution or protection of
employee health or safety, public health or the environment; or (iii) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

 

3.18 Material Contracts.

 

(a) Except as specifically set forth in Section 3.18(a) of the Company
Disclosure Schedule, (i) each Material Contract (as defined below) is a legal,
valid and binding agreement in full force and effect (except for such Material
Contracts that have expired subsequent to the date of this Agreement in
accordance with their terms which are legal, valid and binding agreements in
full force and effect as of the date hereof) and enforceable in accordance with
its terms (except to the extent that enforcement of the rights and remedies
created thereby is subject to bankruptcy, insolvency, reorganization, moratorium
and other similar laws of general application affecting the rights and remedies
of creditors and to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law)), (ii) neither
the Company nor any of the Subsidiaries is and, to the knowledge of the Company,
no counterparty is in breach or violation of, or default under, any Material
Contract, (iii) none of the Company or any of the Subsidiaries have received any
claim of default under any Material Contract, and (iv) to the knowledge of the
Company, no event has occurred which would result in a breach or violation of,
or a default under, any Material Contract (in each case, with or without notice
or lapse of time or both). Each Material Contract is listed on Section 3.18(b)
of the Company Disclosure Schedule. A complete and correct copy of each Material
Contract has previously been made available by the Company to Buyer and its
counsel or filed by the Company with the SEC.

 

(b) For purposes of this Agreement, the term “Material Contract” means any of
the following Contracts (together with all exhibits and schedules thereto) to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary or any of their respective properties or assets are bound or affected
as of the date hereof:

 

(i) any limited liability company agreement, joint venture or other similar
agreement or arrangement relating to the formation, creation, operation,
management or control of any partnership or joint venture;

 

(ii) any Contract (other than among consolidated Subsidiaries) relating to (A)
indebtedness for borrowed money and having an outstanding principal

 

25



--------------------------------------------------------------------------------

amount in excess of $2,000,000 in the aggregate or (B) conditional sale
arrangements, obligations secured by a lien, or interest rate or currency
hedging activities, in each case in connection with which the aggregate actual
or contingent obligations of the Company and the Subsidiaries are greater than
$2,000,000;

 

(iii) any Contract filed or required to be filed as an exhibit to the Company’s
Annual Report on Form 10-K pursuant to Item 601(b)(10) of Regulation S-K under
the Securities Act or disclosed or required to be disclosed on Form 8-K, other
than Plans disclosed in Section 3.12(a);

 

(iv) any Contract that purports to limit in any material respect the right of
the Company or the Subsidiaries or their Affiliates (A) to engage or compete in
any line of business or market, or to sell, supply or distribute any service or
product or (B) to compete with any Person or operate in any location;

 

(v) any Contract that (A) contains most favored customer pricing provisions or
(B) grants any exclusive rights, rights of first refusal, rights of first
negotiation or similar rights to any Person, in each of case (A) and (B), in a
manner which is material to the Business;

 

(vi) any Contract for the acquisition or disposition, directly or indirectly (by
merger or otherwise), of assets or capital stock or other equity interests of
another Person for aggregate consideration in excess of $2,000,000 executed in
the past five years;

 

(vii) any Contract which by its terms calls for payments by the Company and the
Subsidiaries of more than $2,000,000, in the aggregate, over the remaining term
of such Contract, other than Ordinary Course Contracts;

 

(viii) any lease in respect of real property;

 

(ix) any Contract that would reasonably be expected to prevent, materially delay
or materially impede the consummation of any of the transactions contemplated by
this Agreement;

 

(x) any Contract with Affiliates of the Company or a Subsidiary;

 

(xi) any license, royalty or other Contract concerning Intellectual Property
which is material to the Company and the Subsidiaries taken as a whole;

 

(xii) any acquisition Contract pursuant to which the Company or any of the
Subsidiaries has continuing indemnification obligations or “earn-out” or other
contingent payment obligations that could result in payments in excess of
$2,000,000 in the aggregate or payments in equity;

 

(xiii) any other Contract or group of Contracts with a single counterparty that,
if terminated or subject to a default by any party thereto, has had or would be

 

26



--------------------------------------------------------------------------------

reasonably expected to have, individually or in the aggregate, a Company
Material Adverse Effect;

 

(xiv) any Contract for the employment of any officer of the Company or the
Subsidiaries on a full-time or consulting basis, and any arrangement requiring
severance, change of control or other payments in connection with the
transactions contemplated hereby, which provides annual cash compensation in
excess of $150,000;

 

(xv) all employment, consulting, severance, termination or indemnification
agreements between the Company or any Subsidiary and any director or officer of
the Company or any Subsidiary or other employee earning noncontingent cash
compensation in excess of $150,000 per year;

 

(xvi) all agreements under which the Company or any Subsidiary has advanced or
loaned any funds in excess of $100,000 individually;

 

(xvii) all guarantees of any obligations in excess of $100,000; and

 

(xviii) any other Contract that is material to the Company and the Subsidiaries
taken as a whole.

 

3.19 Insurance. All policies or binders of Property insurance including business
interruption and extra expense coverage, Boiler Machinery Insurance, General /
Product Liability, Workers’ Compensation, Automobile Liability, Directors’ and
Officers’ and other insurance held by or on behalf of the Company and the
Subsidiaries are in full force and effect, are reasonably believed to be
adequate for the businesses engaged in by the Company and the Subsidiaries and
are in material conformity with the requirements of all leases or other
agreements to which the Company or the relevant Subsidiary is a party and, to
the knowledge of the Company, are valid and enforceable in accordance with their
terms. Copies of such policies and binders have been made available to Buyer.
Neither the Company nor any Subsidiary is in default with respect to any
provision contained in such policy or binder nor has any of the Company or a
Subsidiary failed to give any notice or present any claim under any such policy
or binder in due and timely fashion. All premiums for each policy or binder have
been paid for the current period, and there are no outstanding premium finance
payments due for such period. Except as set forth on Section 3.19 of the Company
Disclosure Schedule, there are no material outstanding unpaid claims under any
such policy or binder. Neither the Company nor any Subsidiary has received
notice of cancellation or non-renewal of any such policy or binder.

 

3.20 Board Approvals.

 

(a) The Company Board, as of the date of this Agreement, has determined (i) that
the Merger is fair to, and in the best interests of, the Company and its
shareholders, (ii) to propose this Agreement for adoption by the Company’s
shareholders and to declare the advisability of this Agreement, and (iii)
recommended that the shareholders of the Company adopt this Agreement and
directed that this Agreement be submitted for consideration by the Company’s
shareholders at the Company Shareholders’ Meeting (collectively, the “Company
Board Recommendation”).

 

27



--------------------------------------------------------------------------------

(b) The Company has taken all action necessary such that no restrictions
contained in any “fair price,” “control share acquisition,” “business
combination” or similar statute (including Sections 180.1140-180.1144 and
180.1130 of the WBCL (based upon Buyer’s and Merger Sub’s representations under
Section 4.08 hereof)) will apply to the execution, delivery or performance of
this Agreement.

 

3.21 Interested Party Transactions. Since the date of the filing of the
Company’s 2004 annual meeting proxy statement with the SEC, no event has
occurred that would be required to be reported by the Company pursuant to Item
404 of Regulation S-K promulgated by the SEC that has not yet been reported
prior to the date hereof.

 

3.22 Financial Advisor; Transaction Fees.

 

(a) The Company Board has received the opinion of Morgan Stanley & Co.
Incorporated to the effect that, as of the date of such opinion, the Merger
Consideration is fair, from a financial point of view, to the holders of Company
Common Stock who are entitled to receive the Merger Consideration. The Company
has provided to Buyer a true and complete copy of the written version of such
opinion.

 

(b) Other than Morgan Stanley & Co. Incorporated, no broker, finder, agent or
similar intermediary has acted on behalf of the Company or any Subsidiary in
connection with this Agreement or the transactions contemplated hereby, and
there are no brokerage commissions, finders’ fees or similar fees or commissions
payable in connection herewith based on any agreement, arrangement or
understanding with the Company or any Subsidiary, or any action taken by the
Company or any Subsidiary, except for payments due to Morgan Stanley & Co.
Incorporated on the terms which have previously been disclosed to Buyer. The
Company has heretofore furnished to Buyer a complete and correct copy of all
agreements between the Company (or any Subsidiary) and Morgan Stanley & Co.
Incorporated pursuant to which such firm would be entitled to any payment
relating to the transactions contemplated hereby.

 

(c) Section 3.22 of the Company Disclosure Schedule sets forth (i) the
transaction fees and expenses incurred by the Company and the Subsidiaries as of
the date hereof and (ii) all transaction fees and expenses that, as of the date
hereof, the Company and the Subsidiaries are obligated to pay, and a good faith
estimate of all other transaction fees and expenses that the Company and the
Subsidiaries expect to pay, upon consummation of the transactions contemplated
hereby.

 

3.23 Commercial Relationships. During the last twelve months, none of the
Company’s or the Subsidiaries’ material suppliers, collaborators, distributors,
licensors or licensees has canceled or otherwise terminated its relationship
with Company or a Subsidiary or has materially altered its relationship with
Company or a Subsidiary. Company does not know of any plan or intention of any
such entity, and has not received any threat or notice from any such entity, to
terminate, cancel or otherwise materially modify its relationship with Company
or a Subsidiary.

 

28



--------------------------------------------------------------------------------

3.24 Banking Facilities. The Company has made available to Buyer a true, correct
and complete list of: (a) each bank, savings and loan or similar financial
institution with which the Company or any of the Subsidiaries has an account or
safety deposit box or other arrangement, and any numbers or other identifying
codes of such accounts, safety deposit boxes or such other arrangements
maintained by the Company or the Subsidiaries thereat; (b) the names of all
Persons authorized to draw on any such account or to have access to any such
safety deposit box facility or such other arrangement; and (c) any outstanding
powers of attorney executed by or on behalf of the Company or a Subsidiary.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB

 

Except as set forth in the disclosure schedule delivered by Buyer and Merger Sub
to the Company concurrently with the execution and delivery of this Agreement
(the “Buyer Disclosure Schedule”), which references the particular sections set
forth below, Buyer and Merger Sub hereby, jointly and severally, represent and
warrant to the Company as follows:

 

4.01 Organization and Qualification; Subsidiaries. Each of Buyer and Merger Sub
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of Delaware and has all requisite power and authority and all
necessary governmental approvals to own, lease and operate its properties and to
carry on its business as it is now being conducted. Each of Buyer and Merger Sub
is duly qualified or licensed as a foreign corporation or organization to do
business, and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except for such failures to be
so qualified or licensed and in good standing that would not reasonably be
likely to prevent or materially delay consummation of the transactions
contemplated hereby (a “Buyer Material Adverse Effect”).

 

4.02 Authority Relative to this Agreement. Each of Buyer and Merger Sub has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by Buyer and Merger Sub and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Buyer and Merger Sub. Buyer and Merger Sub have
duly executed and delivered this Agreement, and this Agreement constitutes
(assuming due authorization, execution and delivery by the Company) its legal,
valid and binding obligation, enforceable against them in accordance with its
terms (except to the extent that enforcement of the rights and remedies created
thereby is subject to bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application affecting the rights and remedies of
creditors and to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law)).

 

4.03 No Conflict; Required Filings and Consents.

 

(a) The execution and delivery by Buyer and Merger Sub of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the terms hereof will not, result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or

 

29



--------------------------------------------------------------------------------

acceleration of any obligation or to a loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of Buyer or Merger Sub under, any provision of (i) the
charter, by-laws or other organizational documents of Buyer or Merger Sub, (ii)
any Contract to which Buyer or Merger Sub is a party or by which any of their
respective properties or assets is bound or (iii) subject to the filings and
other matters referred to in Section 4.03(b), any Judgment or Law applicable to
Buyer or Merger Sub or their properties or assets, other than, in the case of
clause (ii) and (iii) above, any such items that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Buyer
Material Adverse Effect.

 

(b) No Consent of, or registration, declaration or filing with, any third party
or Governmental Authority is required to be obtained or made by or with respect
to Buyer or Merger Sub in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby, other than (i) compliance with and filing of a pre-merger
notification report under the HSR Act, (ii) the filing with the SEC of such
reports under Section 13 of the Exchange Act as may be required in connection
with this Agreement and the Transactions, (iii) the filing of each Certificate
of Merger with the Secretary of State of the State of Delaware and of the State
of Wisconsin Department of Financial Institutions, respectively, and appropriate
documents with the relevant authorities of the other jurisdictions in which
Buyer or Merger Sub is qualified to do business, (iv) compliance with and
filings under the Laws of any foreign jurisdictions, if and to the extent
required, and (v) such other items that have not had and would not reasonably be
expected to have, individually or in the aggregate, a Buyer Material Adverse
Effect.

 

4.04 Brokers. Except as set forth on Schedule 4.04 of the Buyer Disclosure
Schedule, no broker, investment banker, financial advisor or other Person, is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of Buyer or Merger Sub.

 

4.05 Financing. Buyer has provided the Company with (i) a fully executed
commitment letter from Bank of America, N.A., Banc of America Securities LLC,
Bank of America Bridge LLC, J.P. Morgan Securities Inc., JPMorgan Chase Bank,
N.A., Deutsche Bank Trust Company Americas, Deutsche Bank AG Cayman Islands
Branch, Deutsche Bank AG New York Branch and Deutsche Bank Securities Inc. dated
as of May 31, 2005 (collectively, the “Lender”) that has been accepted by Buyer
(the “Debt Commitment Letter” and the financing to be provided thereunder, the
“Debt Financing”) committing the Lender and/or its Affiliates (subject to the
terms and conditions thereof) to provide the Debt Financing in support of the
Transactions. Buyer has provided the Company with a fully executed commitment
letter from Bain Capital Fund VIII, LP (the “Equity Commitment Letter,” and
together with the Debt Commitment Letter, the “Commitment Letters”), accepted by
Buyer, pursuant to which Bain Capital Fund VIII, LP has committed, subject to
the terms and conditions set forth therein, to provide the cash equity financing
(“Equity Financing,” and together with the Debt Financing, the “Financing”) to
Buyer in connection with the Transactions. As of the date hereof, the
obligations to fund the commitments under the Commitment Letters are not subject
to any

 

30



--------------------------------------------------------------------------------

condition other than as set forth in the Commitment Letters or as otherwise set
forth herein. Subject to the accuracy of the representations and warranties of
the Company set forth in Article III hereof, except as set forth in Section 4.05
of the Buyer Disclosure Schedule, as of the date hereof, neither Buyer nor
Merger Sub is aware of any fact or occurrence existing that makes any of the
assumptions or statements set forth in the Commitment Letters inaccurate, that
causes the Commitment Letters to be ineffective or that precludes the
satisfaction of the conditions set forth in the Commitment Letters. To the
knowledge of Buyer and Merger Sub, the Commitment Letters have been duly
executed by all parties thereto and are in full force and effect as of the date
hereof. All commitment and other fees required to be paid under the Commitment
Letters on or prior to the date hereof have been paid. Assuming the funding of
the Financing under the Commitment Letters in accordance with the terms thereof
and the terms of this Agreement and the accuracy of the representations and
warranties set forth in Article III hereof, Buyer will have available to it at
Closing funds sufficient to pay the aggregate Merger Consideration, Option
Amount, amounts required to refinance the Company’s indebtedness as contemplated
by the Debt Commitment Letter, and pay all fees and expenses to be paid by
Buyer, the Company or any of their respective Affiliates related to the
Transactions and contemplated hereby.

 

4.06 Absence of Litigation. As of the date of this Agreement, there is no Action
pending or, to the knowledge of Buyer or Merger Sub, threatened, against Buyer
or Merger Sub or any of their respective Affiliates before any Governmental
Authority that could reasonably be expected to materially delay or prevent the
consummation of the Transactions. As of the date hereof, neither Buyer, Merger
Sub nor any of their respective Affiliates is subject to any continuing order
of, consent decree, settlement agreement or other similar written agreement
with, or, to the knowledge of Buyer and Merger Sub, continuing investigation by,
any Governmental Authority, or any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority that could reasonably be
expected to materially delay or prevent the consummation of the Transactions.

 

4.07 Operations of Buyer and Merger Sub. Buyer and Merger Sub were formed solely
for the purpose of engaging in the Transactions contemplated by this Agreement
and have not, other than in connection with the transactions contemplated hereby
or other than those incidental to its organization, maintenance of corporate
existence, and the Transactions, (i) engaged in any business activities, (ii)
conducted any operations, (iii) incurred any liabilities or (iv) owned any
assets or property.

 

4.08 Ownership of Company Common Stock. As of the date hereof, neither Buyer nor
Merger Sub is the beneficial owner of any shares of Company Common Stock. Except
as may be contemplated by any agreement between Buyer and the Company’s
executive officers executed prior to Closing for a number of shares not to
exceed the amounts set forth in Section 4.08 of the Company Disclosure Schedule,
neither Buyer nor Merger Sub will be the beneficial owner of any shares of
Company Common Stock as of the Closing Date.

 

31



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS AND AGREEMENTS

 

5.01 Conduct of Business. Except with the prior written consent of Buyer or
referred to in Section 5.01 of the Company Disclosure Schedule, during the
period from the date hereof to the Effective Time, the Company shall observe the
following covenants:

 

(a) Affirmative Covenants Pending Closing. The Company shall:

 

(i) Preservation of Personnel. Use its commercially reasonable efforts to
preserve intact and keep available the services of present employees of the
Company and the Subsidiaries;

 

(ii) Insurance. Use commercially reasonable efforts to keep in effect casualty,
public liability, worker’s compensation and other insurance policies in coverage
amounts substantially similar to those in effect at the date of this Agreement;

 

(iii) Preservation of the Business; Maintenance of Properties, Contracts. Use
commercially reasonable efforts to preserve the Business, to develop,
commercialize and pursue any regulatory approvals for products of the Company
and the Subsidiaries and to advertise, promote and market the products of the
Company and the Subsidiaries, and use commercially reasonable efforts to keep
the Company’s and the Subsidiaries’ properties substantially intact, to preserve
its goodwill and business, to maintain all physical properties in such operating
condition as will permit the conduct of the Business on a basis consistent with
past practice, and to perform and comply in all material respects with the terms
of the Material Contracts;

 

(iv) Intellectual Property Rights. Use its commercially reasonable efforts to
preserve and protect all Intellectual Property rights of the Company and the
Subsidiaries;

 

(v) Ordinary Course of Business. Operate the Business in the ordinary course
consistent with past practices;

 

(vi) Company Options. Take all reasonable actions necessary with respect to
Company Options to effectuate the terms of this Agreement, provided, however,
that Buyer shall have the right to approve any agreements to modify material
terms of the underlying instruments; and

 

(vii) Strategic Decisions. Consult with Buyer prior to taking any action or
entering into any transaction that may be of strategic importance to the Company
or any Subsidiary.

 

32



--------------------------------------------------------------------------------

(b) Negative Covenants Pending Closing. The Company shall not:

 

(i) amend or otherwise change its Articles of Incorporation or Bylaws or elect
or appoint any new directors or officers;

 

(ii) issue, sell, pledge, dispose of, grant, encumber or otherwise subject to
any Encumbrance, or authorize such issuance, sale, pledge, disposition, grant or
encumbrance of or subjection to such Encumbrance, (a) any shares of any class of
capital stock of the Company or any Subsidiary, or any options, warrants,
convertible securities or other rights of any kind to acquire any shares of such
capital stock, rights, or any other ownership interest (including any phantom
interest), of the Company or any Subsidiary (except for the issuance of Shares
issuable pursuant to employee stock options outstanding on the date hereof in
accordance with the terms of such securities and the issuance of Shares issuable
upon the conversion of the Convertible Notes in accordance with the terms of the
Indenture governing such notes), (b) any material assets of the Company or any
Subsidiary, except for dispositions of inventory in the ordinary course of
business and in a manner consistent with past practice, and except for
Encumbrances set forth in Section 5.01(b)(ii) of the Company Disclosure
Schedule;

 

(iii) make any change in the number of shares of its capital stock authorized,
issued or outstanding (other than issuances of shares in connection with the
exercise of Company Options outstanding on the date hereof) or grant or
accelerate the exercisability of any option, warrant or other right to purchase
shares of its capital stock, other than in the case of options, acceleration in
accordance with the terms of such options in effect as of the date hereof in
connection with the Transactions;

 

(iv) declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to any of its capital stock,
except for dividends by any direct or indirect wholly owned Subsidiary to the
Company or any other Subsidiary;

 

(v) (a) reclassify, combine, split or subdivide any of its capital stock or
issue or authorize any other securities in respect of, in lieu of or in
substitution for shares of its capital stock or (b) redeem, purchase or
otherwise acquire, directly or indirectly, any capital stock, other equity
interests or other securities of the Company or any Subsidiary;

 

(vi) (a) acquire (including by merger, consolidation, or acquisition of stock or
assets or any other business combination), or enter into any memorandum of
understanding, letter of intent or other agreement, arrangement or understanding
to acquire, any corporation, partnership, other business organization or any
division thereof; (b) repurchase, repay, cancel or incur any indebtedness (other
than bonds and other similar instruments supporting performance obligations
incurred in the ordinary course of business, consistent with past practice), or
issue any debt securities or assume or endorse, or otherwise become responsible
for, the obligations of any Person, or make any loans or advances, or grant any
security interest in any of its assets except under and in

 

33



--------------------------------------------------------------------------------

compliance with the Company’s debt obligations under the agreements listed in
Section 5.01(b)(vi) of the Company Disclosure Schedule, in the ordinary course
of business, consistent with past practice; (c) except in accordance with the
Company’s Fiscal 2006 Capital Budget provided to Buyer on the date hereof,
authorize, or make any commitment with respect to, any capital expenditure or
acquire any property or asset in excess of $350,000 individually, but in no
event to exceed $1,000,000 in the aggregate; (d) enter into any new line of
business; or (e) make investments in Persons other than wholly owned
subsidiaries;

 

(vii) (a) sell or transfer, or mortgage, pledge, lease, license or otherwise
encumber any material Intellectual Property rights (except for Encumbrances set
forth in Section 5.01(b)(vii) of the Company Disclosure Schedule), or (b) fail
to pay any fee, take any action or make any filing reasonably necessary to
maintain material Intellectual Property of the Company;

 

(viii) adopt or enter into a plan of complete or partial liquidation,
dissolution, restructuring, recapitalization or other reorganization of the
Company or any Subsidiary (other than the Merger);

 

(ix) modify, amend or terminate, or waive, release or assign any material rights
or claims with respect to any confidentiality or standstill agreement to which
the Company or any Subsidiary is a party and which relates to a business
combination involving the Company or any of the Subsidiaries, except with
respect to limited waivers of standstills, as specifically contemplated by
Section 5.06(b);

 

(x) Except as set forth in Section 5.01(b)(x) of the Company Disclosure
Schedule, (a) increase the compensation payable or to become payable or the
benefits provided to its current or former directors, officers or employees,
except for increases in compensation of employees who are not directors or
officers in the ordinary course of business and in a manner consistent with past
practice; (b) grant any retention, severance or termination pay to, or enter
into or amend any employment, bonus, change of control, severance or other
agreement with, any current or former director, officer or other employee of the
Company or of any Subsidiary; (c) establish, adopt, enter into, terminate or
amend any collective bargaining arrangement or Plan or establish, adopt or enter
into any plan, agreement, program, policy, trust, fund or other arrangement that
would be a Plan if it were in existence as of the date of this Agreement for the
benefit of any director, officer or employee except as required by Law; or (d)
grant any equity or equity-based awards;

 

(xi) make any change (or file any such change) in any method of Tax accounting
or make, change or rescind any material Tax election, settle or compromise any
material Tax liability, file any material amended Tax Return (except as required
by Law), enter any closing agreement relating to Taxes, or waive or extend the
statute of limitations in respect of Taxes (other than pursuant

 

34



--------------------------------------------------------------------------------

to extensions of time to file Tax Returns obtained in the ordinary course of
business, consistent with past practice);

 

(xii) except as disclosed in the Company SEC Reports filed prior to the date
hereof or as required by a Governmental Authority (including the Financial
Accounting Standards Board or any similar organization (“FASB”)), make any
change to its methods of accounting in effect at April 24, 2004, except as
required by changes in GAAP or Regulation S-X of the Exchange Act (as required
by the Company’s independent public accountants) or as may be required by a
change in applicable Law;

 

(xiii) write up, write down or write off the book value of any assets,
individually or in the aggregate, for the Company and the Subsidiaries, taken as
a whole, other than (i) in the ordinary course of business and consistent with
past practice or (ii) as may be required by GAAP or FASB;

 

(xiv) pay, discharge, waive, settle or satisfy any claim, liability or
obligation that is not an Action (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than the payment, discharge, waiver, settlement
or satisfaction, in the ordinary course of business and consistent in amount and
kind with past practice;

 

(xv) pay, discharge, waive, release, assign, settle or compromise any pending or
threatened Action (i) in respect of any matter requiring payment by the Company
or any Subsidiary in excess of $200,000 individually or $500,000 in the
aggregate or entailing any admission of liability by the Company or any
Subsidiary or any material non-monetary relief against the Company or any
Subsidiary, or (ii) that is brought by any current, former or purported holder
of any securities of the Company or any Subsidiary in its capacity as such;

 

(xvi) other than in the ordinary course of business, in a manner consistent with
past practice and on terms not materially adverse to the Company and the
Subsidiaries taken as a whole, (a) enter into, amend, modify, cancel or consent
to the termination of any Material Contract or any Contract that would be a
Material Contract if in effect on the date of this Agreement; or (b) amend,
waive, modify, cancel or consent to the termination of the Company’s or any
Subsidiary’s rights thereunder;

 

(xvii) amend, modify or waive any of the Company’s existing takeover defenses or
take any action to render any state takeover statutes inapplicable to any
transaction other than the transactions contemplated by this Agreement;

 

(xviii) (a) take any action to cause its representations and warranties set
forth in Article III to be untrue in any material respect; (b) take any action
that would reasonably be likely to prevent or materially impede or delay the
consummation of the Merger or the other transactions contemplated by this
Agreement; or (c) take any action that would have or would be reasonably

 

35



--------------------------------------------------------------------------------

expected to have, individually or in the aggregate, a Company Material Adverse
Effect; or

 

(xix) announce an intention, enter into any formal or informal agreement or
otherwise make a commitment, to do any of the foregoing.

 

(c) Control of the Company’s Business. Prior to the Effective Time, Company
shall exercise, consistent with the terms and conditions of this Agreement,
complete control and supervision over its operations.

 

5.02 Corporate Examinations and Investigations. Prior to the Effective Time,
Buyer (including its officers, directors, employees, accountants, consultants,
legal counsel, financing sources, agents and other representatives) shall be
entitled to have such access to the officers, employees, agents, assets,
properties, business, operations, books, records, commitments and contracts of
the Company and the Subsidiaries as is reasonably necessary or appropriate in
connection with Buyer’s investigation of the Company with respect to the
transactions contemplated hereby. Any such investigation and examination shall
be conducted at reasonable times during business hours upon reasonable advance
notice and under reasonable circumstances so as to minimize any disruption to or
impairment of the Business and the Company shall cooperate fully therein.
Without limiting the foregoing, Buyer and its Representatives shall be allowed
to conduct visual inspections, take measurements, make surveys, conduct a Phase
I environmental investigation of the Company, its Subsidiaries and their
properties, but shall not be allowed, absent the prior written approval of the
Company, to perform any environmental sampling or analysis of the sort commonly
referred to as a Phase II environmental investigation. No investigation by Buyer
shall diminish or obviate any of the representations, warranties, covenants or
agreements of the Company contained in this Agreement. In order that Buyer may
have full opportunity to make such investigation, the Company shall furnish the
representatives of Buyer during such period with all such information and copies
of such documents concerning the affairs of the Company and the Subsidiaries as
such representatives may reasonably request and cause its officers, employees,
consultants, agents, accountants and attorneys to cooperate fully with such
representatives in connection with such investigation. The information and
documents so provided shall be subject to the terms of the Confidentiality
Agreement (as defined in Section 5.06(a)); provided, that Buyer and its
representatives shall be permitted to disclose information as necessary and
consistent with customary practice in connection with the Financing.

 

5.03 Further Action; Consents; Filings.

 

(a) Upon the terms and subject to the conditions set forth in this Agreement,
each of the parties hereto shall use all commercially reasonable efforts to
take, or cause to be taken, all reasonable actions, and to do, or cause to be
done, and to assist and cooperate with the other party hereto in doing, all
things reasonably necessary, proper or advisable to bring about the accuracy of
the other party’s conditions to closing set forth herein, in the most
expeditious manner practicable, including without limitation, if applicable, (i)
the obtaining of all necessary actions or nonactions, waivers, consents and
approvals from Governmental Authorities and the making of all necessary
registrations and filings (including filings with Governmental Authorities, if
any) and the taking of all

 

36



--------------------------------------------------------------------------------

reasonable steps as may be necessary to obtain an approval or waiver from, or to
avoid an action or proceeding by, any Governmental Authorities, (ii) the
obtaining of all necessary consents, approvals or waivers from third parties,
(iii) the defending of any lawsuits or other legal proceedings, whether judicial
or administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including, when reasonable, seeking to have
any stay or temporary restraining order entered by any court or other
Governmental Authority vacated or reversed and (iv) the execution and delivery
of any additional instruments necessary to consummate the transactions
contemplated hereby and to fully carry out the purposes of this Agreement. In
connection with and without limiting the foregoing, the Company and the Company
Board shall, at the request of Buyer: (i) take all action within its power
reasonably requested by Buyer as necessary to ensure that no state takeover
statute or similar statute or regulation is or becomes applicable to this
Agreement and the transactions contemplated hereby, and (ii) if any state
takeover statute or similar statute or regulation becomes applicable to this
Agreement or the transactions contemplated hereby, take all action within its
power reasonably requested by Buyer as necessary to ensure that the transactions
contemplated hereby may be consummated as promptly as practicable on the terms
contemplated by this Agreement and otherwise to minimize the effect of such
statute or regulation on the transactions contemplated hereby. Nothing in this
Agreement shall be deemed to require any party to waive any provision of this
Agreement or any other substantial rights or agree to any substantial limitation
on its operations or to dispose of any significant asset or collection of
assets.

 

(b) As soon as is reasonably practicable, the Company and Buyer each shall file
with the United States Federal Trade Commission (the “FTC”) and the Antitrust
Division of the United States Department of Justice (the “DOJ”) any Notification
and Report Forms relating to the Merger required by the HSR Act, as well as
comparable pre-merger notification forms required by the merger notification and
control laws and regulations of any other applicable jurisdiction, as agreed to
by the parties. The Company and Buyer each shall promptly (i) supply the other
with any information which may be reasonably required in order to make such
filings and (ii) supply any additional information which may be requested by the
FTC, the DOJ or the competition or merger control authorities of any other
jurisdiction and which the parties reasonably deem appropriate.

 

5.04 Preparation of Proxy Statement; Shareholders Meeting.

 

(a) As promptly as practicable following the date of this Agreement, (i) the
Company shall prepare and file with the SEC the preliminary Proxy Statement, and
(ii) each of the Company and Buyer shall, or shall cause their respective
Affiliates to, prepare and file with the SEC all other filings that are required
to be filed by such party in connection with the transactions contemplated
hereby (the “Other Filings”). Each of the Company and Buyer shall furnish all
information concerning itself and its Affiliates that is required to be included
in the Proxy Statement or, to the extent applicable, the Other Filings, or that
is customarily included in proxy statements or other filings prepared in
connection with transactions of the type contemplated by this Agreement. Each of
the Company and Buyer shall use its reasonable best efforts to respond as
promptly as

 

37



--------------------------------------------------------------------------------

practicable to any comments of the SEC with respect to the Proxy Statement or
the Other Filings, and the Company shall use its reasonable best efforts to
cause the definitive Proxy Statement to be mailed to the Company’s shareholders
as promptly as reasonably practicable after the date of this Agreement. Each
party shall promptly notify the other party upon the receipt of any comments
from the SEC or its staff or any request from the SEC or its staff for
amendments or supplements to the Proxy Statement or the Other Filings and shall
provide the other party with copies of all correspondence between it and its
representatives, on the one hand, and the SEC and its staff, on the other hand
relating to the Proxy Statement or the Other Filings. If at any time prior to
the Company Shareholders’ Meeting, any information relating to the Company,
Buyer or any of their respective Affiliates, officers or directors, should be
discovered by the Company or Buyer which should be set forth in an amendment or
supplement to the Proxy Statement or the Other Filings, so that the Proxy
Statement or the Other Filings shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, the party which
discovers such information shall promptly notify the other party, and an
appropriate amendment or supplement describing such information shall be filed
with the SEC and, to the extent required by applicable Law, disseminated to the
shareholders of the Company. Notwithstanding anything to the contrary stated
above, prior to filing or mailing the Proxy Statement or filing the Other
Filings (or, in each case, any amendment or supplement thereto) or responding to
any comments of the SEC with respect thereto, the party responsible for filing
or mailing such document shall provide the other party an opportunity to review
and comment on such document or response and, unless there has been a Change of
Recommendation pursuant to 5.06(c) and termination in accordance with the
termination provisions hereof, shall include in such document or response
comments reasonably proposed by the other party. Subject to Section 5.06(c), (x)
the Proxy Statement shall contain the recommendation of the Company Board that
the shareholders of the Company vote to adopt and approve this Agreement and the
Merger and (y) if requested to do so by Buyer at any time prior to the Company
Shareholders’ Meeting (as defined in Section 5.04(b)) and subject to compliance
with applicable Laws, if there shall have been publicly announced an alternative
Acquisition Proposal, the Company Board shall within a five days following such
request (and in any event prior to the Company Shareholders’ Meeting) publicly
reaffirm such recommendation and/or shall publicly announce that it is not
recommending that the shareholders of the Company accept an alternative
Acquisition Proposal.

 

(b) The Company shall duly call, give notice of, convene and hold a meeting of
its shareholders (the “Company Shareholders’ Meeting”), as promptly as
reasonably practicable after the date of this Agreement for the purpose of
voting upon the adoption of this Agreement.

 

(c) Buyer shall cause any and all shares of the Company Common Stock owned by
Buyer to be voted in favor of the approval of this Agreement.

 

(d) Subject to Section 5.06(c), the Company will use reasonable best efforts to
solicit from its shareholders proxies in favor of the adoption of this Agreement
and will

 

38



--------------------------------------------------------------------------------

take all other action necessary or advisable to secure the vote or consent of
its shareholders required by the rules of the NASDAQ or applicable Law to obtain
such approvals. Unless this Agreement shall have been terminated in accordance
with Section 9.01, nothing contained in herein shall limit the Company’s
obligation to convene and hold the Company Shareholders’ Meeting, regardless of
whether the Company Board has effected a Change of Recommendation.

 

(e) The information supplied by Buyer for inclusion in the Proxy Statement or
Other Filings shall not, at (i) the time filed with the SEC, (ii) the time the
Proxy Statement (or any amendment thereof or supplement thereto) or Other Filing
is first mailed to the shareholders of the Company, (iii) the time of the
Company Shareholders’ Meeting and (iv) the Effective Time, contain any untrue
statement of a material fact or fail to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. If, at any time
prior to the Effective Time, any event or circumstance relating to Buyer, or its
officers or directors, that should be set forth in an amendment or a supplement
to the Proxy Statement or Other Filings should be discovered by Buyer, Buyer
shall promptly inform the Company thereof. All documents that Buyer is
responsible for filing with the SEC in connection with the transactions
contemplated by this Agreement will comply as to form and substance in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations thereunder and the Exchange Act and the rules and
regulations thereunder.

 

(f) The information supplied by the Company for inclusion in the Proxy Statement
or Other Filings shall not, at (i) the time filed with the SEC, (ii) the time
the Proxy Statement (or any amendment thereof or supplement thereto) or Other
Filing is first mailed to the shareholders of the Company, (iii) the time of the
Company Shareholders’ Meeting and (iv) the Effective Time, contain any untrue
statement of a material fact or fail to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. If, at any time
prior to the Effective Time, any event or circumstance relating to the Company
or any Subsidiary, or their respective officers or directors, that should be set
forth in an amendment or a supplement to the Proxy Statement or Other Filing
should be discovered by the Company, the Company shall promptly inform Buyer.
All documents that the Company is responsible for filing with the SEC in
connection with the Transactions will comply as to form and substance in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations thereunder and the Exchange Act and the rules and
regulations thereunder.

 

5.05 Public Announcements. The initial press release relating to this Agreement
shall be a joint press release the text of which has been agreed to by each of
Buyer and the Company. Thereafter, each of Buyer and the Company shall consult
with each other before issuing any press release or otherwise making any public
statements with respect to this Agreement or the Merger, except to the extent
public disclosure is required by applicable Law or the requirements of NASDAQ,
in which case the issuing party shall use its reasonable best efforts to consult
with the other party before issuing any such release or making any such public
statement.

 

39



--------------------------------------------------------------------------------

5.06 No Solicitation.

 

(a) The Company agrees that neither it nor any Subsidiary shall, nor shall it
authorize or permit the officers, directors, employees, accountants,
consultants, legal counsel, financial advisors (including without limitation,
Morgan Stanley & Co. Incorporated and its Affiliates), financing sources, agents
and other representatives (collectively, “Representatives”) of the Company or
the Subsidiaries to, directly or indirectly, (i) solicit, initiate, propose,
encourage or take any action to facilitate the submission of any Acquisition
Proposal, (ii) initiate or participate in any discussions or negotiations
regarding, or furnish or disclose to any Person (other than Buyer or its
Representatives) any information in connection with, or which would be
reasonably expected to result in, any Acquisition Proposal, or (iii) take any
action (A) to exempt any Person from the restrictions contained in Section
180.1140 to 180.1144 of the WBCL (or any similar provision) or otherwise cause
such restrictions not to apply; provided, however, that, at any time prior to
September 13, 2005, nothing contained in this Agreement shall prevent the
Company or the Company Board (or any committee thereof) from furnishing
information to, or engaging in negotiations or discussions with, any Person in
connection with an unsolicited bona fide written Acquisition Proposal by such
Person received after the date hereof, if and only to the extent that prior to
taking such action the Special Committee (A) determines in good faith (after
consultation with its outside legal counsel and a financial advisor of
nationally recognized reputation) that (I) such Acquisition Proposal constitutes
or could reasonably be expected to result in a Superior Proposal, which
Acquisition Proposal was not, directly or indirectly, the result of a breach of
this Section 5.06, and (II) it is required to do so in order to comply with its
fiduciary duties to the shareholders of the Company under applicable Law, and
(B) receives from such Person an executed confidentiality agreement, the terms
of which are substantially similar to and no less favorable to the Company than
those contained in the Confidentiality Agreement dated as of December 8, 2004
between Bain Capital Partners, LLC and the Company (the “Confidentiality
Agreement”).

 

(b) The Company shall notify Buyer as promptly as practicable (and in any event
within 24 hours) orally and as soon as practicable thereafter in writing of the
receipt by the Company or any of the Subsidiaries, or any of its or their
respective Representatives, of any inquiries, proposals or offers, requests for
information or requests for discussions or negotiations regarding any
Acquisition Proposal, specifying the material terms and conditions thereof and
the identity of the party making such request, Acquisition Proposal or inquiry.
The Company shall keep Buyer reasonably informed of the status of any such
discussions or negotiations and of any modifications to such inquiries,
proposals or offers (the Company agreeing that it shall not, and shall cause the
Subsidiaries not to, enter into any confidentiality agreement with any Person
subsequent to the date of this Agreement which prohibits the Company from
providing such information to Buyer), and shall promptly (and in any event
within 24 hours) provide to Buyer a copy of all written inquiries, proposals or
offers, requests for information or requests for discussions or negotiations
from any other Person and all written due diligence materials subsequently
provided by the Company or any Subsidiary in connection with the Acquisition
Proposal, request or inquiry that the Buyer was not previously provided. The
Company agrees that neither it nor any of the Subsidiaries shall

 

40



--------------------------------------------------------------------------------

terminate, waive, release, amend or modify any provision of any existing
standstill or confidentiality or similar agreement to which it or any of the
Subsidiaries or their respective Affiliates or Representatives is a party and
that it and the Subsidiaries shall enforce the provisions of any such agreement;
provided, however, that if requested to do so by a third party desiring to
submit an Acquisition Proposal, the Company may waive any existing standstill
provisions (i) if the Special Committee determines in good faith, after
consultation with its outside legal counsel, that it is required to do so in
order to comply with its fiduciary duties to the shareholders of the Company
under applicable Law and (ii) solely to the extent necessary and for the limited
purpose of permitting such Person to submit an unsolicited bona fide Acquisition
Proposal hereunder. The Company shall, and shall cause the Subsidiaries and its
and their Representatives to, immediately cease and cause to be terminated any
discussions or negotiations with any parties that may be ongoing with respect
to, or that are intended by the Company or its Representatives to or would be
reasonably expected by the Company or its Representatives to result in, any
Acquisition Proposal as of the date hereof, and shall inform its and the
Subsidiaries’ Representatives of the obligations undertaken in this Section
5.06. To the extent that it has not already done so, the Company agrees that
promptly following the execution of this Agreement, it shall request each Person
(i) with whom the Company or any Subsidiary has had any discussion regarding a
potential Acquisition Proposal during the twelve (12) months prior to the date
of this Agreement or (ii) which has heretofore executed a confidentiality
agreement with the Company or any Subsidiary in connection with a potential
Acquisition Proposal during the twelve (12) months prior to the date of this
Agreement, to return or destroy (and the Company shall use commercially
reasonable efforts to cause any such destruction to be certified in writing by
an executive officer of such Person) all confidential information heretofore
furnished to such Person by or on its behalf.

 

(c) Except as set forth in this Section 5.06(c), the Company Board (or any
committee thereof) shall not, and shall not publicly propose to, (i) withdraw,
modify or change, in a manner adverse to Buyer, the unanimous approval or
recommendation of this Agreement and the Transactions by the Company Board (or
any committee thereof); (ii) approve, adopt or recommend any Acquisition
Proposal; or (iii) approve or recommend, or allow the Company or any Subsidiary
to enter into, any letter of intent, memorandum of understanding, agreement in
principle, option agreement, joint venture agreement, acquisition agreement or
other similar agreement constituting or related to, or that is intended to or
would be reasonably expected to result in, any Acquisition Proposal (other than
a confidentiality agreement referred to in and as permitted by Section 5.06(a)).
Notwithstanding the foregoing, prior to September 13, 2005, (I) in response to
the receipt of an unsolicited bona fide written Acquisition Proposal, if the
Company Board (A) determines in good faith (after consultation with its outside
legal counsel and a financial advisor of nationally recognized reputation) that
such Acquisition Proposal is a Superior Proposal, (B) determines in good faith
(after consultation with its outside legal counsel) that it is required to do so
in order to comply with its fiduciary duties to the shareholders of the Company
under applicable Law and (C) is not otherwise in violation under this Section
5.06, or (II) other than in connection with an Acquisition Proposal, if the
Company Board determines in good faith (after consultation with its outside
legal counsel) that it is required to do so in order to comply with its
fiduciary duties to the

 

41



--------------------------------------------------------------------------------

stockholders of the Company under applicable Law and is not otherwise in
violation under this Section 5.06, then the Company Board may, in connection
with such Superior Proposal in case of clause (I), or otherwise in the case of
clause (II), withdraw, modify or change the Company Board Recommendation (either
event described in the foregoing clauses (I) and (II), a “Change of
Recommendation”); provided, that the Company Board shall not effect a Change of
Recommendation after September 13, 2005; provided, further, that the Company
Board shall not in any event effect a Change of Recommendation pursuant to
clause (I) unless the Company has (x) provided a timely written notice to Buyer
(“Notice of Superior Proposal”), advising Buyer that the Company Board has
received a Superior Proposal, specifying the material terms and conditions of
such Superior Proposal and identifying the Person making such Superior Proposal
(it being understood and agreed that any amendment to the financial terms or any
other material term of such Superior Proposal shall require a new Notice of
Superior Proposal and a new three business day period), (y) negotiated during
the three business day period following Buyer’s receipt of the Notice of
Superior Proposal in good faith with Buyer (to the extent Buyer wishes to
negotiate) to enable Buyer to make a counter-offer so the Superior Proposal is
no longer a Superior Proposal and (z) terminated this Agreement pursuant to
Section 9.01(h) and otherwise complied with Section 9.03; and provided, further,
that the Company Board shall not effect a Change in Recommendation pursuant to
clause (II) above unless the Company has provided a written notice to Buyer at
least three business days prior to such Change in Recommendation.

 

(d) Nothing contained in this Agreement shall prohibit the Company from taking
and disclosing to its shareholders a position contemplated by Rules 14d-9 and
14e-2(a) promulgated under the Exchange Act; provided, however, that neither the
Company nor the Company Board (nor any committee thereof) shall (x) (i)
recommend that the shareholders of the Company tender their Shares in connection
with any such tender or exchange offer (or otherwise approve or recommend any
Acquisition Proposal) or (ii) withdraw or modify the Company Board
Recommendation, unless in each case the requirements of Section 5.06(c) shall
have been satisfied, or (y) otherwise take, agree or resolve to take, any action
prohibited by Section 5.06(c).

 

(e) “Acquisition Proposal” means any proposal or offer (including any proposal
from or to the Company’s shareholders) from any Person or group other than Buyer
relating to (1) any direct or indirect acquisition, sale or other disposition,
in a single transaction or a series of transactions, of (A) 20% or more of the
fair market value of the assets (including rights and capital stock of the
Company’s subsidiaries) of the Company and the Subsidiaries, taken as a whole
(whether by purchase of assets, acquisition of stock of a Subsidiary or
otherwise) or (B) 20% or more of any class of equity securities of the Company
or 20% or more of the aggregate outstanding voting securities of the Company;
(2) any tender offer (including a self-tender offer) or exchange offer, as
defined pursuant to the Exchange Act, that if consummated, would result in any
Person or group beneficially owning 20% or more of any class of equity
securities of the Company or any of the Subsidiaries or the filing with the SEC
of a Schedule TO or a registration statement under the Securities Act in
connection with any such tender offer or exchange offer; or (3) any merger,
consolidation, business

 

42



--------------------------------------------------------------------------------

combination, recapitalization, reorganization, liquidation, dissolution or other
similar transaction involving the Company or the Subsidiaries.

 

(f) “Superior Proposal” means any bona fide written Acquisition Proposal not
solicited or initiated in violation of Section 5.06(a): (1) which relates to at
least eighty percent (80%) of the outstanding Shares or all or substantially all
of the assets of the Company and the Subsidiaries taken as a whole, (2) which is
on terms that the Company Board determines in its good faith judgment (after
consultation with its financial advisor and after taking into account all the
terms and conditions of the Acquisition Proposal) are more favorable to the
Company’s shareholders (in their capacities as shareholders) from a financial
point of view than this Agreement (taking into account any alterations to this
Agreement agreed to in writing by Buyer in response thereto) and (3) which the
Company Board determines in its good faith judgment after consultation with its
outside counsel and a financial advisor of nationally recognized reputation is
reasonably capable of being consummated by December 31, 2005, taking into
account all legal and regulatory aspects of the proposal.

 

5.07 Notification of Certain Matters. Between the date hereof and the Closing
Date, Company shall give prompt notice to Buyer, and Buyer shall give prompt
notice to the Company, of (a) the occurrence or non-occurrence of any event or
circumstance the occurrence or non-occurrence of which would be likely to cause
any representation or warranty of such party contained in this Agreement to be
untrue or inaccurate if made at such time and (b) any failure of the Company or
Buyer, as the case may be, to comply with or satisfy any of such party’s
covenants, conditions or agreements to be complied with or satisfied by it
hereunder; provided, however, that the delivery or non-delivery of any notice
required to be sent pursuant to this Section 5.07 shall not limit or otherwise
affect the remedies available hereunder to the party receiving such notice. In
addition, the Company shall give prompt written notice to Buyer, and Buyer shall
give prompt written notice to the Company, of any notice or other communication
(i) from any Person and the response thereto of the Company or the Subsidiaries
or Buyer, as the case may be, or its or their Representatives alleging that the
consent of such Person is or may be required in connection with this Agreement
or the Merger, (ii) from any Governmental Authority and the response thereto of
the Company or the Subsidiaries or Buyer, as the case may be, or its or their
Representatives in connection with this Agreement or the Merger, and (iii) from
or to the SEC.

 

5.08 Employee Matters. For a period of not less than one year following the
Closing Date, the Surviving Corporation shall provide all individuals who are
employees of the Company and the Subsidiaries on the Closing Date (an
“Employee”), while employed by the Company and the Subsidiaries, with employee
benefits, base compensation and incentive compensation opportunities (other than
equity based compensation, benefits and opportunities) which are substantially
comparable in the aggregate to those provided to such Employees as of the date
of this Agreement. Nothing contained in this Section 5.08 shall be deemed to
grant any such Employee any right to continued employment after the Closing
Date. Each such Employee shall receive credit for purposes of eligibility and
vesting (but not for the purposes of determining the amount of any benefits with
respect to any employee benefit plan established after the Closing Date) under
any employee benefit plan, program or arrangement established or maintained by
the Surviving Corporation or its subsidiaries under which each Employee may be
eligible to

 

43



--------------------------------------------------------------------------------

participate on or after the Closing Date to the same extent recognized by the
Company or any of the Subsidiaries under comparable plans immediately prior to
the Closing Date; provided, however, that such crediting of service shall not
operate to duplicate any benefit or the funding of any benefit. Any preexisting
condition clause in a medical, dental or disability plan established or
maintained by the Surviving Corporation after the Closing Date (each a
“Surviving Corporation Welfare Benefit Plan”) shall be waived, to the extent it
would have been waived under the corresponding Employee Plan for the Employees
(other than pre-existing conditions that are already in effect with respect to
the Employees, to the extent permitted by Law). Subject to the preceding
sentence, nothing in this Agreement shall be interpreted as limiting the power
of the Surviving Corporation to amend or terminate any particular Surviving
Corporation Welfare Benefit Plan or any other particular employee benefit plan,
program, agreement or policy, or as requiring the Surviving Corporation to offer
to continue the employment of any employee of the Company or its Subsidiaries
for any period of time or to offer to continue (other than as required by its
written terms) any Employee Plan.

 

5.09 Indemnification.

 

(a) Upon and subject to the occurrence of the Effective Time, until the six year
anniversary of the date on which the Effective Time occurs, the Surviving
Corporation shall, to the fullest extent permitted under applicable Law,
indemnify and hold harmless each present and former director or officer
(including any director or officer who serves or served in a fiduciary capacity
of any Employee Plan) of the Company and the Subsidiaries (the “Indemnified
Parties”) against all costs and expenses (including attorney’s fees), judgments,
fines, losses, claims, damages, liabilities and amounts paid in settlement from
any claim, action, suit, proceeding or investigation arising after the date
hereof (whether arising before or after the Effective Time) involving any act or
omission taken in their capacity as an officer or director and occurring on or
before the Effective Time, including in connection with the Transactions, except
that the foregoing shall not apply to any act or omission that has been
judicially and finally determined to involve a willful breach of this Agreement,
willful misconduct, self-dealing or fraud. Upon and subject to the occurrence of
the Effective Time, until the six year anniversary of the date on which the
Effective Time occurs, Buyer agrees that all rights to indemnification or
exculpation now existing in favor of each Indemnified Party as provided on the
respective charters or by-laws of the Company and the Subsidiaries in effect as
of the date hereof shall survive and remain in full force and effect with
respect to actions or failures to act occurring at or prior to the Effective
Time, to the extent provided for in such charters or by-laws. In the event of
any claim, action, suit, proceeding or investigation covered under this Section
5.09(a), (i) the Surviving Corporation shall pay the reasonable fees and
expenses of counsel selected by the Indemnified Parties to represent them, which
counsel shall be reasonably satisfactory to the Surviving Corporation, promptly
after statements therefor are received (provided the applicable Indemnified
Party provides an undertaking to repay all advanced expenses if it is finally
judicially determined that such Indemnified Party is not entitled to
indemnification) and (ii) the Surviving Corporation shall be entitled, but not
obligated to, participate in the defense and settlement of any such matter;
provided, however, that the Surviving Corporation shall not be liable for any
settlement agreed to or effected without the Surviving Corporation’s written
consent (which consent shall not be unreasonably

 

44



--------------------------------------------------------------------------------

withheld or delayed) upon reasonable prior notice and an opportunity to
participate in the discussions concerning such settlement; and provided,
further, that the Surviving Corporation shall not be obligated pursuant to this
Section 5.09(a) to pay the fees and expenses of more than one counsel (selected
by a plurality of the applicable Indemnified Parties) for all Indemnified
Parties in any jurisdiction with respect to any single action except to the
extent that two or more of such Indemnified Parties shall have an actual
material conflict of interest in such action.

 

(b) Buyer understands and agrees that, prior to the Effective Time, the Company
will obtain a six-year “run-off” insurance policy that provides coverage similar
to the coverage provided under the Company’s directors and officers insurance
policy in effect on the date of this Agreement for the individuals who are
directors and officers of the Company on the date of this Agreement for events
occurring prior to the Effective Time, including in respect of the Transactions;
provided, however, without Buyer’s prior written consent, the Company shall not
pay more than 300% of the current annual premiums paid by the Company for such
insurance to purchase such policy; and provided, further, however, that prior to
purchasing any such policy, the Company shall afford Buyer the opportunity to
purchase a substitute policy on terms not materially less favorable to such
directors and officers; and provided, further, however, that in the event of a
termination or cancellation of such “run-off” policy, the Surviving Corporation
shall be required to obtain as much coverage as is possible under substantially
similar policies for the remaining balance of such six-year term, up to a
maximum amount of 300% of the current annual premiums paid by the Company as of
the date hereof for such insurance. The Company represents that such current
annual premium amount is set forth in Section 5.09(b) of the Company Disclosure
Schedule.

 

(c) If the Surviving Corporation or any of its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each case, to the extent necessary, proper provision
shall be made so that the successors and assigns of the Surviving Corporation
shall assume the obligations set forth in this Section 5.09, and none of the
actions described in clause (i) or (ii) of this sentence shall be taken until
such provision is made.

 

(d) The provisions of this Section 5.09 are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party and his or her heirs and
representatives.

 

5.10 Certain Actions and Proceedings. Until this Agreement is terminated in
accordance with Section 9.01, Buyer shall have the right to participate in the
defense of any action, suit or proceeding instituted against the Company (or any
of its directors or officers) before any court or Governmental Authority or
threatened by any Governmental Authority or any third party, including a Company
shareholder, to restrain, modify or prevent the consummation of the transactions
contemplated by this Agreement, or to seek damages or a discovery order in
connection with such transactions.

 

45



--------------------------------------------------------------------------------

5.11 Financing.

 

(a) Buyer will use its commercially reasonable efforts to obtain the Debt
Financing under the Debt Commitment Letter, or, in the event it is unavailable,
substitute debt financing, and, subject to the satisfaction of all of the
conditions to Buyer’s obligation to close set forth in Articles VI and VII
hereof and to the following proviso, Buyer will draw down on the Bridge Loans
(as defined in the Debt Commitment Letter) (if adequate funding has not been
obtained through the issuance of Notes (as defined in the Debt Commitment
Letter)) and the senior secured portion of the Debt Financing (with only such
changes as the Lender may require without Buyer’s consent), in each case, if
available, as necessary to enable the Debt Financing to be funded on or prior to
October 31, 2005; provided, however, that notwithstanding any other provision of
this Agreement, Buyer shall in no event be obligated to (i) waive any condition
to its obligation to close pursuant to Articles VI and VII hereof; (ii) provide
any consent to any changes to the Debt Financing set forth in the Debt
Commitment Letter; (iii) accept any substitute financing on terms (taken in the
aggregate) less favorable to Buyer than the Debt Financing would have been
(assuming the application of this Section 5.11(a)); (iv) draw down on the Bridge
Loans (as defined in the Debt Commitment Letter) or otherwise close under the
Debt Financing set forth in the Debt Commitment Letter before October 31, 2005;
(v) issue Notes, or (vi) draw down on the Bridge Loans (as defined in the Debt
Commitment Letter) or otherwise close under the Debt Financing set forth in the
Debt Commitment Letter if, (A) on any 3 days on or between September 15, 2005
and October 31, 2005, the Citigroup High Yield Market Index spread to worst is
above 430 bps, or (B) on any 3 days on or between September 15, 2005 and October
31, 2005, 1-year LIBOR is above 4.5%, or (C) on any 3 days on or between
September 15, 2005 and October 31, 2005 there is in effect any moratorium on
commercial banking activities by the United States or the State of New York, or
(D) since the date hereof there has been the commencement (or material
escalation) of war or armed hostilities (including acts of terrorism), either
within or outside the United States, or a declaration of a national emergency by
the United States that has caused, on any 3 days on or between September 15,
2005 and October 31, 2005, a material disruption of commercial credit or debt
capital market conditions or market conditions for leveraged loans or high yield
debt securities. In the event any substitute financing is accepted by Buyer, it
shall be accepted with full applicability of this Section 5.11 to the provisions
of any new debt commitment letter.

 

(b) The Company agrees to provide, and shall cause the Subsidiaries and its and
their Representatives to provide on a timely basis, all reasonable cooperation
in connection with the arrangement of the Debt Financing as may be requested by
Buyer (provided, that such requested cooperation does not unreasonably interfere
with the ongoing operations of the Company and the Subsidiaries), including (i)
participation in meetings, drafting sessions and due diligence sessions, (ii)
furnishing Buyer and its financing sources with financial and other pertinent
information regarding the Company as may be reasonably requested by Buyer,
including all financial statements and financial data of the type required by
Regulation S-X and Regulation S-K under the Securities Act and customarily
included in private placements under Rule 144A of the Securities Act to
consummate the offering of senior or senior subordinated notes (including
without limitation, on or prior to July 7, 2005, delivery to Buyer of the
Company’s audited

 

46



--------------------------------------------------------------------------------

financial statements for fiscal year ended April 2005 and on or prior to
September 2, 2005, delivery to Buyer of the SAS 100 review on the Company’s
quarter ended July 30, 2005), (iii) assisting Buyer and its financing sources in
the preparation of (A) an offering document for any of the Debt Financing and
(B) materials for rating agency presentations, (iv) reasonably cooperating with
the marketing efforts of Buyer and its financing sources for any of the Debt
Financing and (v) providing and executing documents as may be reasonably
requested by Buyer, including a certificate of the chief financial officer of
the Company or any Subsidiary with respect to solvency matters, comfort letters
of accountants, consents of accountants for use of their reports in any
materials relating to the Financing, legal opinions, surveys and title
insurance; provided, that none of the Company or any Subsidiary shall be
required to pay any commitment or other similar fee or incur any other liability
in connection with the Financing prior to the Effective Time. All non-public or
otherwise confidential information regarding the Company obtained by Buyer or
its Representatives pursuant to this Section 5.11 shall be kept confidential in
accordance with the Confidentiality Agreement; provided, that Buyer and its
Representatives shall be permitted to disclose information as necessary and
consistent with customary practices in connection with the Financing.

 

(c) Buyer shall provide prompt written notice to the Company of the Lender’s (or
one of its Affiliates’) refusal or stated intent to refuse to provide any of the
financing described in the Debt Commitment Letter, and/or any other lender’s
stated intent to refuse to provide the financing contemplated by any substitute
Debt Financing, and, in each case, the stated reasons therefor.

 

5.12 Solvency Letter. The parties shall engage, at the expense of the Company,
an appraisal firm of national reputation reasonably acceptable to Buyer and the
Company to deliver a letter in a form reasonably acceptable to the Special
Committee and addressed to the Company Board (and on which the Special Committee
shall be entitled to rely), the Board of Directors of Buyer and, if requested by
them, the Lender, supporting the conclusion that immediately after the Effective
Time, and after giving effect to the Transactions, including the Debt Financing
and the payment of the Equity Financing, the Company will be solvent (such
letter, the “Solvency Letter”). Without limiting the generality of the
foregoing, each of Buyer and the Company shall use their respective reasonable
best efforts to (i) make available their respective officers, agents and other
representatives on a customary basis and upon reasonable notice and (ii) provide
or make available such information concerning the business, properties,
contracts, assets and liabilities of the Company as may reasonably be requested
by such appraisal firm in connection with delivering such Solvency Letter.

 

5.13 Resignations. The Company shall obtain and deliver to Buyer at the Closing
evidence reasonably satisfactory to Buyer of the resignation effective as of the
Effective Time, of those directors of the Company and the Subsidiaries
designated by Buyer to the Company prior to the Closing.

 

47



--------------------------------------------------------------------------------

5.14 Financial Information.

 

(a) As soon as practicable, and in any event on or before July 7, 2005, the
Company shall provide to Buyer the annual audited financial statements of the
Company for fiscal year ended April 2005.

 

(b) As soon as practicable, and in any event on or before September 2, 2005, the
Company shall provide to Buyer the SAS 100 review on the Company’s quarter ended
July 30, 2005.

 

(c) Within 10 days after the end of each fiscal month after the date hereof
through the Closing Date, the Company shall deliver to Buyer monthly financial
statements for the prior month.

 

(d) As soon as practicable after the date hereof, but in any event, prior to
June 10, 2005, the Company shall have delivered to Buyer a monthly budget for
the period covering the months beginning on May 1, 2005 and ending on the
Outside Date.

 

ARTICLE VI

CONDITIONS PRECEDENT TO THE OBLIGATIONS

OF EACH PARTY TO CONSUMMATE THE MERGER

 

The respective obligations of each party to consummate the Merger shall be
subject to the satisfaction or waiver by consent of the other party, at or
before the Effective Time, of each of the following conditions:

 

6.01 Shareholder Approval. Company shall have obtained the vote of holders of
Company Common Stock required to adopt this Agreement in accordance with the
provisions of the DGCL, the WBCL and the Articles of Incorporation and Bylaws of
the Company.

 

6.02 Absence of Order. No temporary restraining order, preliminary or permanent
injunction or other order issued by a court or other Governmental Authority of
competent jurisdiction shall be in effect and have the effect of making the
Merger illegal or otherwise prohibiting consummation of the Merger. Buyer,
Merger Sub and Company each agrees to use commercially reasonable efforts to
have any such order or injunction lifted or stayed.

 

6.03 Regulatory Approvals. All material consents and approvals from Governmental
Authorities shall have been obtained; provided, however, that the conditions of
this Section 6.03 shall not apply to any party whose failure to fulfill its
obligations under this Agreement shall have been the cause of, or shall have
resulted in, such failure to obtain such approval.

 

6.04 HSR Act. The waiting period (and any extension thereof) applicable to the
Merger under the HSR Act and applicable foreign competition or merger control
Laws shall have been terminated or shall have expired, and approvals under all
foreign competition or merger control Laws that are reasonably determined by
Buyer to be to be applicable to the Merger shall have been obtained.

 

48



--------------------------------------------------------------------------------

6.05 Solvency Letter. The Company Board, the Board of Directors of Buyer and, if
requested by them, the Lenders, shall have received the Solvency Letter referred
to in Section 5.12.

 

ARTICLE VII

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF

BUYER AND MERGER SUB TO CONSUMMATE THE MERGER

 

The obligations of Buyer and Merger Sub to consummate the Merger are subject to
the fulfillment of the following conditions, any one or more of which may be
waived by Buyer:

 

7.01 Representations, Warranties and Covenants. Except for Sections 3.02, 3.03,
3.08(b), 3.09, 3.10(a), 3.20(b), 3.21, 3.22(b) and 3.22(c) the representations
and warranties of the Company contained in this Agreement, disregarding all
qualifications and exceptions contained therein relating to materiality or
Company Material Adverse Effect or any similar standard or qualification, shall
be true and correct on and as of the Effective Time as though such
representations and warranties were made on and as of such date (other than such
representations and warranties that expressly speak only as of an earlier date
or time, in which case such representations and warranties shall be true and
correct as of such earlier date or time), except where the failure of such
representations or warranties to be true and correct has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. The representations and warranties of the Company
contained in Sections 3.02, 3.10(a) and 3.20(b) giving effect to all
qualifications and exceptions contained therein relating to materiality or
Company Material Adverse Effect or any similar standard or qualification, shall
be true and correct in all respects on and as of the Effective Time as though
such representations and warranties were made on and as of such date (other than
representations and warranties that expressly speak only as of an earlier date
or time, in which case such representations and warranties shall be true and
correct as of such earlier date or time). The representations and warranties of
the Company contained in Sections 3.03, 3.08(b), 3.21, 3.22(b) and 3.22(c)
disregarding all qualifications and exceptions contained therein relating to
materiality or any similar standard or qualification, shall be true and correct
in all respects on and as of the Effective Time as though such representations
and warranties were made on and as of such date (other than representations and
warranties that expressly speak only as of an earlier date or time, in which
case such representations and warranties shall be true and correct as of such
earlier date or time), except where the failure of such representations or
warranties to be true and correct has not resulted in and would not reasonably
be expected to result in the Company, the Buyer or their respective Affiliates
incurring a loss, liability, obligation, fine, penalty, Tax, damage or expense,
including costs of investigation, defense and reasonable attorney’s fees
(collectively, “Damages”), when taken together with all other Damages, in excess
of $2 million. The representations and warranties of the Company contained in
Section 3.09 disregarding all qualifications and exceptions contained therein
relating to materiality or any similar standard or qualification, shall be true
and correct in all material respects on and as of the Effective Time as though
such representations and warranties were made on and as of such date (other than
such representations and warranties that expressly speak only as of an earlier
date or time, in which case such representations and warranties shall be true
and correct as of such earlier date or time). Company shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by it on or prior to the

 

49



--------------------------------------------------------------------------------

Closing Date. Company shall have delivered to Buyer a certificate from its chief
executive officer and chief financial officer, dated the Closing Date, to the
foregoing effect.

 

7.02 Financing. The Debt Financing contemplated by the Debt Commitment Letters
shall have been consummated on the terms set forth therein; provided, that in
the event the Debt Financing contemplated in the Debt Commitment Letters shall
not have been consummated on the terms set forth therein, Buyer shall have
complied with its obligations under Section 5.11(a) hereof.

 

7.03 Pending Litigation. There shall not be threatened in writing or pending any
suit, action or proceeding by any Governmental Authority against Buyer, Merger
Sub or the Company, any Subsidiary, or any of their respective directors,
officers or members challenging this Agreement or the transactions contemplated
hereby, seeking to delay, restrain or prohibit the Merger, seeking to prohibit
or impose material limitations on the ownership or operation of all or a portion
of the operations or assets of the Company and the Subsidiaries (or Buyer’s
direct equity ownership of the Surviving Corporation or indirect equity
ownership, following the Effective Time, of the Subsidiaries) or to compel Buyer
to dispose of or hold separate any material portion of the business or assets of
the Company and the Subsidiaries (or any equity interest in such entities).

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OBLIGATION OF

THE COMPANY TO CONSUMMATE THE MERGER

 

The obligation of the Company to consummate the Merger is subject to the
fulfillment of the following condition, which may be waived by it:

 

8.01 Representations, Warranties and Covenants. The representations and
warranties of Buyer and Merger Sub contained in this Agreement, disregarding all
qualifications and exceptions contained therein relating to materiality or Buyer
Material Adverse Effect or any similar standard or qualification, shall be true
and correct at and as of the Effective Time as though such representations and
warranties were made on and as of such date (except to the extent such
representations and warranties expressly speak only as of an earlier date or
time, in which case such representations and warranties shall be true and
correct as of such earlier date or time), except where the failure of such
representations or warranties to be true and correct has not had and would not
reasonably be expected to have, individually or in the aggregate, a Buyer
Material Adverse Effect. Buyer and Merger Sub shall have performed and complied
in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date. Buyer shall have delivered to the Company a certificate from its chief
executive officer and chief financial officer, dated the Closing Date, to the
foregoing effect.

 

50



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

 

9.01 Termination. This Agreement may be terminated at any time prior to the
Effective Time, whether prior to or after the shareholders of the Company adopt
this Agreement:

 

(a) by mutual written consent duly authorized by the Boards of Directors of
Buyer and the Company;

 

(b) by either Buyer or the Company if the Merger shall not have been consummated
by October 31, 2005 (the “Outside Date”); provided, that the right to terminate
this Agreement under this Section 9.01(b) shall not be available to any party
whose breach of a representation or warranty hereunder or failure to fulfill any
obligation under this Agreement has been the cause of or resulted in the failure
of the Merger to occur on or before the Outside Date;

 

(c) by either Buyer or the Company if a court of competent jurisdiction or
Governmental Authority shall have issued a nonappealable final order, decree or
ruling or taken any other action having the effect of permanently restraining,
enjoining or otherwise prohibiting the Merger;

 

(d) by either Buyer or the Company, if at the Company Shareholders’ Meeting
(giving effect to any adjournment or postponement thereof), the requisite vote
of the shareholders of the Company in favor of this Agreement and the Merger
shall not have been obtained, provided, that the right to terminate this
Agreement under this Section 9.01(d) shall not be available to any party whose
breach of a representation or warranty hereunder or failure to fulfill any
obligation under this Agreement has been the cause of or resulted in the failure
to obtain such shareholder approval;

 

(e) by Buyer if a Triggering Event (as defined below) shall have occurred;
provided, that the right to terminate this Agreement under this Section 9.01(e)
pursuant to clause (iv) of the definition of “Triggering Event” shall not be
available at any time after the Company shall hold the Company Shareholders’
Meeting in accordance with Section 5.04(b).

 

(f) by the Company, if Buyer or Merger Sub shall have breached or failed to
perform any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform would or would
be reasonably expected to cause any of the conditions set forth in Sections
8.01, to not be satisfied and which breach or failure, if capable of being
cured, shall not have been cured within twenty (20) business days following
receipt by Buyer of written notice of such breach or failure from the Company;

 

(g) by Buyer, if the Company shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform would or would be reasonably
expected to cause any of the conditions set forth in Section 7.01 to not be
satisfied and which breach or failure, if capable of being cured, shall not have
been cured within twenty (20)

 

51



--------------------------------------------------------------------------------

business days following receipt by the Company of written notice of such breach
or failure from Buyer; or

 

(h) by the Company (at any time prior to September 13, 2005) if the Company
Board effects a Change of Recommendation in response to a Superior Proposal, as
described in clause (I) of Section 5.06(c); provided, the Company shall have
complied with the provisions and requirements of Section 5.06 of this Agreement.

 

For purposes of this Agreement, a “Triggering Event” shall be deemed to have
occurred if: (i) the Company Board or any committee thereof shall for any reason
have effected a Change of Recommendation; (ii) the Company shall have failed to
include in the Proxy Statement the recommendation of the Company Board in favor
of the adoption and approval of this Agreement and the approval of the Merger in
accordance with the terms hereof; (iii) within ten (10) business days of the
date any Acquisition Proposal is first published or sent or given, the Company
shall have taken any position contemplated by Rule 14e-2(a) of the Exchange Act
other than recommending rejection of such Acquisition Proposal; (iv) the Company
shall have failed to call or hold the Company Shareholders’ Meeting in
accordance with Section 5.04(b) on or prior to September 13, 2005; or (v) the
Company Board or any committee thereof shall have approved or publicly
recommended any Acquisition Proposal or failed to publicly reaffirm its
recommendation of this Agreement and the Merger in accordance with the terms
hereof.

 

9.02 Effect of Termination. If this Agreement is terminated as provided in
Section 9.01, this Agreement shall forthwith become void and have no effect,
without liability on the part of Buyer and Company and their respective
directors, officers, shareholders, or members, except that (a) the provisions of
Section 5.05 (relating to publicity), 5.02 and 5.11(b) (each as they
specifically relate to confidentiality), 9.02, 9.03 and Article X, shall
survive, and (b) no such termination shall relieve any party from liability by
reason of any willful breach by such party of any of its representations,
warranties, covenants or other agreements contained in this Agreement.

 

9.03 Fees and Expenses.

 

(a) Except as otherwise specifically provided in this Section 9.03, whether or
not the Merger is consummated, all fees and Expenses (as defined below) incurred
in connection with this Agreement and the transactions contemplated hereby,
including the fees and disbursements of counsel, financial advisors and
accountants, shall be paid by the party incurring such fees and expenses.
“Expenses” of a party, as used in this Agreement, shall include all expenses
(including all fees and expenses of counsel, accountants, investment bankers,
financing sources, hedging counterparties, experts and consultants to a party
hereto and its Affiliates) incurred by a party or on their behalf (or with
respect to Buyer and Merger Sub, incurred by Buyer’s shareholders or financing
sources or on their behalf) in connection with or related to the transactions
contemplated hereby, authorization, preparation, negotiation, execution and
performance of this Agreement, the preparation, printing, filing and mailing of
the Proxy Statement, the solicitation of shareholder approval, financing and all
other matters related to the capitalization of Buyer and Merger Sub and the
closing of the Merger.

 

52



--------------------------------------------------------------------------------

(b) If this Agreement is terminated by the Company or Buyer pursuant to Section
9.01(b) and (i) prior to the time of such termination an Acquisition Proposal
had been publicly announced or otherwise communicated to the Company Board, a
majority of the Company’s shareholders or the Company’s advisors and (ii) within
twelve (12) months of such termination, the Company has entered into a binding
agreement with respect to, or has consummated, a merger, business combination,
acquisition or other such transaction, or series of such transactions
(regardless of whether related to such Acquisition Proposal) of a type described
in the definition of “Acquisition Proposal” in Section 5.06 hereof, substituting
for purposes of this Section 9.03, 50% for all references to 20% therein (such
transaction, a “Takeover Transaction”), then the Company shall pay to Buyer or
its designee the Termination Fee (as defined below) and the Termination Expenses
(as defined below). Payment under this Section 9.03(b) shall be made upon the
earlier of the consummation of such Takeover Transaction and the ninetieth
(90th) day following the entering into by the Company of the agreement to engage
in such Takeover Transaction.

 

(c) If this Agreement is terminated by the Company or Buyer pursuant to Section
9.01(d) then:

 

(i) If prior to the time of such termination an Acquisition Proposal had been
publicly announced or otherwise communicated to the Company Board, a majority of
the Company’s shareholders or the Company’s advisors, then the Company shall pay
to Buyer or its designee, upon such termination, the Termination Expenses and
further, if within twelve (12) months of such termination, the Company has
entered into a binding agreement with respect to, or has consummated, a Takeover
Transaction, then the Company shall also pay the Termination Fee. Payment under
this Section 9.03(c)(i) of the Termination Expenses shall be made upon the
termination of the Agreement, and payment of the Termination Fee shall be made
upon the earlier of the consummation of such Takeover Transaction and the
ninetieth (90th) day following the entering into by the Company of the agreement
to engage in such Takeover Transaction; and

 

(ii) If prior to the time of such termination an Acquisition Proposal had not
been publicly announced or otherwise communicated to the Company Board, a
majority of the Company’s shareholders or the Company’s advisors, but within
twelve (12) months of such termination, the Company has entered into a binding
agreement with respect to, or has consummated, a Takeover Transaction, then the
Company shall pay the Termination Fee and Termination Expenses. Payment under
this Section 9.03(c)(ii) of the Termination Fee and Termination Expenses shall
be made upon the earlier of the consummation of such Takeover Transaction and
the ninetieth (90th) day following the entering into by the Company of the
agreement to engage in such Takeover Transaction.

 

53



--------------------------------------------------------------------------------

(d) If this Agreement is terminated by Buyer pursuant to Section 9.01(e):

 

(i) under clauses (i), (ii), (iii) or (v) of the definition of “Triggering
Event”, the Company shall pay to Buyer or its designee the Termination Fee and
the Termination Expenses, each payable upon such termination.

 

(ii) under clause (iv) of the definition of “Triggering Event” and if prior to
the time of such termination an Acquisition Proposal had not been publicly
announced or otherwise communicated to the Company Board, a majority of the
Company’s shareholders or the Company’s advisor, then the Company shall pay to
Buyer or its designee, upon such termination, the Termination Expenses and
further, if the Company shall not have complied with its obligations under
Section 5.04, then the Company shall also pay the Termination Fee. Payment under
this Section 9.03(d)(ii) of the Termination Expenses and if payable, the
Termination Fee shall be made upon the termination of the Agreement.

 

(iii) under clause (iv) of the definition of “Triggering Event” and if prior to
the time of such termination an Acquisition Proposal had been publicly announced
or otherwise communicated to the Company Board, a majority of the Company’s
shareholders or the Company’s advisor, then the Company shall pay to Buyer or
its designee, upon such termination, the Termination Expenses and further, if
within twelve (12) months of such termination, the Company has entered into a
binding agreement with respect to, or has consummated, a Takeover Transaction,
then the Company shall also pay the Termination Fee. Payment under this Section
9.03(d)(iii) of the Termination Expenses shall be made upon the termination of
the Agreement, and payment of the Termination Fee shall be made upon the earlier
of the consummation of such Takeover Transaction and the ninetieth (90th) day
following the entering into by the Company of the agreement to engage in such
Takeover Transaction.

 

(e) If this Agreement is terminated by Buyer pursuant to Section 9.01(g), then
the Company shall pay to Buyer or its designee, upon such termination, the
Termination Expenses and further, if (i) the breach or failure to perform that
is the basis for the termination under Section 9.01(g) was willful or
intentional on the part of the Company, (ii) prior to the time of such
termination an Acquisition Proposal had been publicly announced or otherwise
communicated to the Company Board, a majority of the Company’s shareholders or
the Company’s advisors and (iii) within twelve (12) months of such termination,
the Company has entered into a binding agreement with respect to, or has
consummated, a Takeover Transaction, then the Company shall also pay the Company
Termination Fee. Payment under this Section 9.03(e) of the Termination Expenses
shall be made upon the termination of the Agreement, and payment of the
Termination Fee shall be made upon the earlier of the consummation of such
Takeover Transaction and the ninetieth (90th) day following the entering into by
the Company of the agreement to engage in such Takeover Transaction.

 

(f) If this Agreement is terminated by the Company pursuant to Section 9.01(h),
the Company shall pay to Buyer or its designee the Termination Fee and the
Termination Expenses, each payable upon such termination.

 

54



--------------------------------------------------------------------------------

(g) All amounts due under Sections 9.03(b) through (f) shall be payable by wire
transfer in immediately available funds to Buyer or to such other Person as
Buyer may designate in writing to the Company. If the Company fails to promptly
make any payment required under this Section 9.03 and Buyer commences a suit to
collect such payment, the Company shall indemnify Buyer or its designee, as the
case may be, for its fees and expenses (including attorneys fees and expenses)
incurred in connection with such suit and shall pay interest on the amount of
the payment at the prime rate of Bank of America, N.A. (or its successors or
assigns) in effect on the date the payment was payable pursuant to this Section
9.03.

 

(h) For purposes of this Agreement, “Termination Fee” means an amount equal to
$34,000,000.

 

(i) For purposes of this Agreement, “Termination Expenses” means an amount, not
to exceed $10,000,000, equal to the reasonable and documented out-of-pocket
Expenses of Buyer.

 

ARTICLE X

MISCELLANEOUS

 

10.01 No Survival. None of the representations and warranties contained herein
shall survive the Effective Time.

 

10.02 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given when delivered in person, by
overnight courier, by facsimile transmission (with receipt confirmed by
telephone or by automatic transmission report) or two business days after being
sent by registered or certified mail (postage prepaid, return receipt
requested), as follows:

 

  (a) if to Buyer or Merger Sub, to:

 

LBW Holding, Inc.

111 Huntington Avenue

Boston, MA 02199

Attention: Mr. Mark Nunnelly

Telephone: (617) 516-2000

Facsimile:  (617) 516-2010

 

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Attn:   R. Newcomb Stillwell, Esq.

Shari H. Wolkon, Esq.

Telephone: (617) 951-7316

Facsimile:  (617) 951-7050

 

55



--------------------------------------------------------------------------------

  (b) if to the Company, to:

 

School Specialty, Inc.

W6316 Design Drive

Greenville, Wisconsin 54942

Attention: David J. Vander Zanden, Chief Executive Officer

Telephone: (920) 882-5602

Facsimile:  (920) 882-5863

 

with a copy (which shall not constitute notice) to:

 

Franzoi & Franzoi, SC

514 Racine Street

Menasha, WI 54952

Attn: Joseph Franzoi, Esq.

Telephone: (920) 725-3916

Facsimile:  (920) 725 0998

 

  (c) if to the Special Committee, to:

 

Mr. Leo C. McKenna, Chairman

34 South Main Street

Hanover, New Hampshire 03755

Telephone: (603) 643-9000

Facsimile:  (603) 643-1467

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin Brown & Wood LLP

Bank One Plaza

10 South Dearborn Street

Chicago, IL 60603

Attn:   Thomas A. Cole, Esq.

Jon A. Ballis, Esq.

Telephone: (312) 853-7000

Facsimile:  (312) 853-7036

 

Any party may by notice given in accordance with this Section 10.02 to the other
parties designate another address or Person for receipt of notices hereunder.

 

10.03 Entire Agreement. This Agreement contains the entire agreement between the
parties and their Affiliates with respect to the Merger and related
transactions, and supersedes all prior agreements, written or oral, between the
parties with respect thereto, other than the Confidentiality Agreement, which
shall survive execution of this Agreement and any termination

 

56



--------------------------------------------------------------------------------

of this Agreement; provided, that if any term of the Confidentiality Agreement
shall conflict with the terms of this Agreement, this Agreement shall control.

 

10.04 Governing Law. This Agreement and any related disputes shall be governed
by and construed in accordance with the laws of the State of New York without
regard to its conflict of law provisions, except to the extent that the laws of
the State of Delaware and the State of Wisconsin apply to the Merger and the
rights of the Company and Merger Sub shareholders relative to the Merger.

 

10.05 Binding Effect; No Assignment; No Third-Party Beneficiaries. Subject to
the immediately following sentence, this Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, each of which such successors and permitted assigns will be
deemed to be a party hereto for all purposes hereof. No party may assign,
delegate or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties; provided, however, that Buyer or Merger Sub may (a) assign any or
all of its rights and interests hereunder to one or more of their Affiliates or
to any provider of the Financing and (b) designate one or more of their
Affiliates to perform its obligations hereunder, in each case, so long as
neither Buyer nor Merger Sub is relieved of any of its obligations hereunder.
Except as expressly provided in Section 5.09, this Agreement is for the sole
benefit of the parties and their permitted successors and assignees and nothing
herein expressed or implied will give or be construed to give any Person, other
than the parties and such successors and assignees, any legal or equitable
rights hereunder.

 

10.06 Amendments and Waivers. This Agreement may be amended at any time before
or after adoption of this Agreement by the shareholders of the Company by an
instrument signed by each of the parties hereto; provided, however, that after
adoption of this Agreement by the shareholders of the Company, without the
further approval of the shareholders of the Company, no amendment may be made
that (a) alters or changes the amount or kind of consideration to be received as
provided in Section 2.01(a), (b) alters or changes any term of the Articles of
Incorporation of the Surviving Corporation or (c) alters or changes any of the
terms and conditions of this Agreement if such alteration or change would
adversely affect the shareholders of the Company. No amendment or waiver of any
provision of this Agreement will be valid and binding unless it is in writing
and signed, in the case of an amendment, by Buyer, Merger Sub and the Company,
or in the case of a waiver, by the party against whom the waiver is to be
effective. No waiver by any party of any breach or violation or, default under
or inaccuracy in any representation, warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent breach,
violation, default of, or inaccuracy in, any such representation, warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. No delay or omission on the part of any
party in exercising any right, power or remedy under this Agreement will operate
as a waiver thereof.

 

10.07 Schedules; Listed Documents, etc. The description or listing of a matter,
event or thing within the Company Disclosure Schedule or the Buyer Disclosure
Schedule (whether in response for a description or listing of material items or
otherwise) shall not be deemed an admission or acknowledgment that such matter,
event or thing is “material.” The parties agree that matters disclosed pursuant
to one section of the Company Disclosure Schedule shall be

 

57



--------------------------------------------------------------------------------

deemed disclosed with respect to any other section of the Company Disclosure
Schedule where it is reasonably apparent that the matters so disclosed are
applicable to such other sections.

 

10.08 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The parties intend that each representation, warranty and
covenant contained herein will have independent significance. If any party has
breached or violated, or if there is an inaccuracy in, any representation,
warranty or covenant contained herein in any respect, the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached or violated, or in respect of which there is not an inaccuracy, will
not detract from or mitigate the fact that the party has breached or violated,
or there is an inaccuracy in, the first representation, warranty or covenant.
All words used in this Agreement shall be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

 

10.09 Certain Definitions. For purposes of this Agreement the following terms
shall have the definitions set forth below.

 

(a) “Action” means any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding to, from, by or before
any Governmental Authority.

 

(b) “Affiliate” means, with respect to a specified Person means a Person who,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

(c) “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, or as trustee or executor,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit agreement or otherwise.

 

(d) “Employee Plan” means any plan, program, agreement, policy or arrangement,
whether or not reduced to writing, that is: (1) a welfare benefit plan within
the meaning of Section 3(1) of ERISA (a “Welfare Plan”), (2) a pension benefit
plan within the meaning of Section 3(2) of ERISA (a “Pension Plan”), (3) a stock
bonus, stock purchase, stock option, restricted stock, stock appreciation right
or similar equity-based plan; or (4) any other deferred compensation,
change-in-control, retention, severance, retirement, welfare-benefit, bonus,
incentive, fringe benefit or other similar plan.

 

(e) “Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, license, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first offer or

 

58



--------------------------------------------------------------------------------

first refusal, buy/sell agreement and any other restriction or covenant with
respect to, or condition governing the use, construction, voting (in the case of
any security or equity interest), transfer, receipt of income or exercise of any
other attribute of ownership

 

(f) “ERISA” means the federal Employee Retirement Income Security Act of 1974,
as amended and all rules, regulations and interpretations thereunder.

 

(g) “knowledge of the Buyer” means the actual knowledge, after reasonable
investigation, of the Buyer and the officers of the Buyer.

 

(h) “knowledge of the Company” means the actual knowledge, after reasonable
investigation, of David J. Vander Zanden, Mary Kabacinski, Brent Pulsipher,
Stephen R. Christiansen and James Buhl.

 

(i) “Ordinary Course Contracts” means printer contracts, contracts for the
purchase of paper, catalog production, purchase orders, bid contracts for school
districts and transportation contracts, in each case, entered into in the
ordinary course of business, consistent with past practice.

 

(j) “Person” means any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity of any kind.

 

10.10 Section Headings. The headings of Sections in this Agreement are provided
for convenience only and shall not affect its construction or interpretation.
All references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement.

 

10.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

10.12 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such invalid or
unenforceable provision.

 

10.13 Jurisdiction; Venue; Service of Process.

 

(a) Jurisdiction. Each party, by its execution hereof, (a) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of New
York or the United States District Court located in the Southern District of the
State of New York for the purpose of any Action between the parties arising in
whole or in part under or in connection with this Agreement, (b) hereby waives
to the extent not prohibited by applicable Law, and agrees not to assert, by way
of motion, as a defense or otherwise, in any such Action, any claim that it is
not subject personally to the jurisdiction of the

 

59



--------------------------------------------------------------------------------

above-named courts, that its property is exempt or immune from attachment or
execution, that any such Action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than one of the above-named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Agreement or the subject
matter hereof may not be enforced in or by such court and (c) hereby agrees not
to commence any such Action other than before one of the above-named courts.
Notwithstanding the previous sentence a party may commence any Action in a court
other than the above-named courts solely for the purpose of enforcing an order
or judgment issued by one of the above-named courts.

 

(b) Venue. Each party agrees that for any Action between the parties arising in
whole or in part under or in connection with this Agreement, such party bring
Actions only in the Borough of Manhattan. Each party further waives any claim
and will not assert that venue should properly lie in any other location within
the selected jurisdiction.

 

(c) Service of Process. Each party hereby (a) consents to service of process in
any Action between the parties arising in whole or in part under or in
connection with this Agreement in any manner permitted by New York law, (b)
agrees that service of process made in accordance with clause (a) or made by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 10.02, will constitute good and valid service of process in
any such Action and (c) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such Action any claim that service of process made
in accordance with clause (a) or (b) does not constitute good and valid service
of process.

 

10.14 Specific Performance. Each of the parties acknowledges and agrees that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached or violated. Accordingly, each of the parties agrees
that, without posting bond or other undertaking, the other parties will be
entitled to an injunction or injunctions to prevent breaches or violations of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any Action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter in addition to any other remedy to which it may be entitled, at law or in
equity. Each party further agrees that, in the event of any action for specific
performance in respect of such breach or violation, it will not assert that the
defense that a remedy at law would be adequate.

 

10.15 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN

 

60



--------------------------------------------------------------------------------

EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS
WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

 

[Remainder of Page Intentionally Left Blank]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of Merger
under seal as of the date first stated above.

 

SCHOOL SPECIALTY, INC. By   /s/    LEO C. MCKENNA            

Name:

  Leo C. McKenna    

Title:

  Chairman LBW HOLDINGS, INC. By   /s/    MARK NUNNELLY            

Name:

  Mark Nunnelly    

Title:

  President

LBW ACQUISITION, INC.

By   /s/    MARK NUNNELLY            

Name:

  Mark Nunnelly    

Title:

  President

 